 



Exhibit 10.1
PIONEER COMPANIES, INC.
$100,000,000
2.75% SENIOR SUBORDINATED CONVERTIBLE NOTES DUE 2027
PURCHASE AGREEMENT
March 20, 2007
CIBC WORLD MARKETS CORP.
as Representative of the several
Initial Purchasers named in Schedule I hereto
c/o CIBC World Markets Corp.
300 Madison Avenue
New York, New York 10017
Ladies & Gentlemen:
     Pioneer Companies, Inc., a Delaware corporation (the “Company”), proposes
to issue and sell to CIBC World Markets Corp. and the initial purchaser named on
Schedule I to this Agreement, for whom CIBC World Markets Corp. is acting as
Representative (the “Representative”) (the “Initial Purchasers”), $100,000,000
in aggregate principal amount (the “Firm Notes”) of 2.75% Senior Subordinated
Convertible Notes due 2027 (the “Notes”), subject to the terms and conditions
set forth herein.
     1. The Transaction. Subject to the terms and conditions herein contained,
the Company proposes to issue and sell to the Initial Purchasers, severally and
not jointly, the Firm Notes which are convertible into the common stock, par
value $0.01 per share (the “Common Stock”), of the Company. In addition, the
Company proposes to grant to the Initial Purchasers an option to purchase up to
an additional $20,000,000 principal amount of Notes from the Company (the
“Option Notes”) pursuant to the terms hereof. The Notes are to be issued under
an Indenture between the Company and Wells Fargo Bank, National Association, as
trustee (the “Trustee”) (the “Indenture”).
     The respective amounts of the Notes to be purchased by each of the several
Initial Purchasers are set forth opposite their names on Schedule I hereto.
     In connection with the sale of the Notes, the Company has prepared a
preliminary offering memorandum, dated March 19, 2007 (the “Preliminary Offering
Memorandum”), and has prepared a final offering memorandum, dated the date
hereof (the “Offering Memorandum”), each setting forth information regarding the
Company, the Subsidiaries (as defined below), the Notes, the terms of the
Offering and the transactions contemplated by the Transaction Documents (as
defined below), and any material developments relating to the Company occurring
after the date of the most recent financial statements included therein. Any
references herein to the Preliminary Offering Memorandum or the Offering
Memorandum shall be deemed

 



--------------------------------------------------------------------------------



 



to include, in each case, all amendments and supplements thereto and any
information and/or documents incorporated by reference therein. The Company
hereby confirms that it has authorized the use of the Disclosure Package (as
defined below) and the Offering Memorandum in connection with the offering and
resale of the Notes by the Initial Purchasers.
     The Company understands that the Initial Purchasers propose to make an
offering of the Notes (the “Exempt Resales”) only on the terms and in the manner
set forth in the Disclosure Package and the Offering Memorandum, as amended or
supplemented, and the terms hereof as soon as the Initial Purchasers deem
advisable after this Agreement has been executed and delivered, solely to
persons in the United States whom the Initial Purchasers reasonably believe to
be “qualified institutional buyers” (each, a “QIB”) as defined in Rule 144A
under the Securities Act of 1933, as amended (the “Securities Act”), as such
rule may be amended from time to time (“Rule 144A”), in transactions under
Rule 144A. The QIBs are referred to herein from time to time as the “Eligible
Purchasers.” The Initial Purchasers will offer the Notes to such Eligible
Purchasers initially at a price equal to 100% of the principal amount thereof.
Such price may be changed by the Initial Purchasers at any time without notice.
     Holders of the Notes (including the Initial Purchasers and their direct and
indirect transferees) will be entitled to the benefits of a Registration Rights
Agreement, to be dated the initial Closing Date (as defined below) and
substantially in the form attached hereto as Exhibit A hereto (the “Registration
Rights Agreement”), pursuant to which the Company will agree to file one or more
registration statements with the Securities and Exchange Commission (the
“Commission”), for the purpose of registration under the Securities Act of
(i) the Notes and (ii) the Common Stock issuable upon conversion of the Notes or
for the purpose of registration of the resale of the Notes and the Common Stock
issuable upon conversion of the Notes.
     This Agreement, the Notes, the Registration Rights Agreement and the
Indenture are hereinafter referred to collectively as the “Transaction
Documents.”
     Any references herein to “Exchange Act Reports” herein include all
documents filed by the Company with the Commission pursuant to Section 13(a),
13(c) or 15(d) of the Securities Exchange Act of 1934, as amended (together with
the rules and regulations of the Commission promulgated thereunder, the
“Exchange Act”). Unless stated to the contrary, any references herein to the
terms “amend”, “amendment” or “supplement” with respect to the Disclosure
Package or the Offering Memorandum shall be deemed to refer to all Exchange Act
Reports filed subsequent to the date of this Agreement that are incorporated by
reference therein.
     Capitalized terms used herein and not otherwise defined shall have the
meanings assigned to such terms in the Disclosure Package, and if not defined
therein, in the Indenture.
     2. Representations and Warranties of the Company. The Company represents
and warrants to, and agrees with, the Initial Purchasers that:
          (a) (i) The Preliminary Offering Memorandum as of its date did not,
(ii) the Preliminary Offering Memorandum, as supplemented by the information
listed in Schedule III hereto (the “Pricing Supplement”) (the Preliminary
Offering Memorandum and the Pricing Supplement taken together, the “Disclosure
Package”), as of the Applicable Time (as defined

2



--------------------------------------------------------------------------------



 



below) does not, (iii) the Offering Memorandum as of its date does not, and as
of the Closing Date will not, and (iv) any supplement or amendment to any of the
documents referenced in clauses (i) through (iii) above does not and will not,
contain any untrue statement of a material fact or omit to state any material
fact necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading. Notwithstanding the
foregoing, the representations and warranties contained in this paragraph shall
not apply to statements in or omissions from the Preliminary Offering Memorandum
or the Offering Memorandum (or any supplement or amendment thereto, including
the Pricing Supplement) made in reliance upon and in conformity with Initial
Purchaser Information (as such term is defined in Section 11 hereof). For
purposes of this Agreement, the “Applicable Time” means 4:30 p.m. New York City
time on the date of this Agreement.
          (b) The Disclosure Package and the Offering Memorandum have been or
will be prepared by the Company for use by the Initial Purchasers in connection
with the offering of the Notes.
          (c) The Exchange Act Reports incorporated by reference in the
Preliminary Offering Memorandum and the Offering Memorandum, at the time they
became effective or were filed with the Commission, as the case may be, complied
in all material respects with the requirements of the Securities Act or the
Exchange Act, as applicable, and the rules and regulations of the Commission
thereunder, and none of such documents contained or contains an untrue statement
of a material fact or omitted to state a material fact required to be stated
therein or necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading, and any further
documents so filed and incorporated by reference in the Offering Memorandum,
when such documents become effective or are filed with the Commission, as the
case may be, will conform in all material respects to the requirements of the
Securities Act or the Exchange Act, as applicable, and the rules and regulations
of the Commission thereunder and will not contain an untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein, in light of the circumstances under
which they are made, not misleading.
          (d) Each of the Disclosure Package and the Offering Memorandum
contains financial information and statements which are required to be included
or incorporated by reference in accordance with Regulation S-X promulgated under
the Securities Act in the Disclosure Package and the Offering Memorandum if the
Disclosure Package and the Offering Memorandum were prospectuses included in
registration statements on Form S-1 filed with the Commission. The financial
information and statements, including the notes thereto, and the supporting
schedules included in the Disclosure Package and the Offering Memorandum present
fairly the financial position as of the dates indicated and the cash flows and
results of operations for the periods specified of the Company and its
consolidated Subsidiaries in the Disclosure Package and the Offering Memorandum;
except as otherwise stated in the Disclosure Package and the Offering
Memorandum, said financial statements have been prepared in conformity with U.S.
GAAP applied on a consistent basis throughout the periods involved; and the
supporting schedules included in the Disclosure Package and the Offering
Memorandum present fairly the information required to be stated therein. No
other financial statements or supporting schedules are required to be included
in the Disclosure Package or the Offering Memorandum if the

3



--------------------------------------------------------------------------------



 



Disclosure Package or the Offering Memorandum, respectively, were included in a
registration statement filed pursuant to the Securities Act. The other financial
and statistical information included in the Disclosure Package and the Offering
Memorandum derived from the historical financial information and statements
present fairly the information included therein and have been prepared on a
basis consistent with that of the financial statements and historical financial
information and statements that are included in the Disclosure Package and the
Offering Memorandum and the books and records of the respective entities
presented therein and, to the extent such information is a range, projection or
estimate, is based on the good faith belief and estimates of the management of
the Company and the Subsidiaries.
          (e) Deloitte & Touche LLP (the “Auditor”) who have certified or will
certify the financial statements and supporting schedules and information of the
Company and its Subsidiaries included or to be included as part of the
Disclosure Package and the Offering Memorandum, are and, during the periods
covered by their report, were an independent registered public accounting firm
as required by the Securities Act and the Exchange Act.
          (f) The Company and each of the Subsidiaries, including each entity
(corporation, partnership, joint venture, association or other business
organization) controlled directly or indirectly by the Company, is duly
organized, validly existing and in good standing under the laws of their
respective jurisdictions of incorporation or organization, and each such entity
has all requisite power and authority to carry on its business as it is
currently being conducted and as described in the Disclosure Package and the
Offering Memorandum, and to own, lease and operate its respective properties.
The Company and each of its Subsidiaries is duly qualified to do business and is
in good standing as a foreign corporation in each jurisdiction in which the
nature of the business conducted by it or location of the assets or properties
owned, leased or licensed by it requires such qualification, except for those
failures to be so qualified or in good standing which (individually or in the
aggregate) could not reasonably be expected to have a material adverse effect on
(A) the business, condition (financial or otherwise), results of operations,
stockholders’ equity, properties or prospects of the Company and the
Subsidiaries, individually or taken as a whole, (B) the long-term debt or
capital stock of the Company or any Subsidiary, (C) the issuance or
marketability of the Notes or (D) the validity of this Agreement or any other
Transaction Documents or the transactions described in the Disclosure Package
and the Offering Memorandum under the caption “Use of Proceeds” (any such effect
being a “Material Adverse Effect”).
          (g) The Subsidiaries listed on Schedule II hereto (the “Subsidiaries”)
are the only “subsidiaries” of the Company (within the meaning of Rule 405 under
the Securities Act). Except for the Subsidiaries or as otherwise disclosed in
the Disclosure Package and the Offering Memorandum, the Company holds no
ownership or other interest, nominal or beneficial, direct or indirect, in any
corporation, partnership, joint venture or other business entity. All of the
issued shares of capital stock of, or other ownership interests in, each
Subsidiary have been duly and validly authorized and issued and are fully paid
and non-assessable and are owned, directly or indirectly, by the Company, free
and clear of any lien, charge, mortgage, pledge, security interest, claim,
limitation on voting rights, equity, trust or other encumbrance, preferential
arrangement, defect or restriction of any kind whatsoever (any “Lien”), except
for any such

4



--------------------------------------------------------------------------------



 



security interest, claim, lien, limitation on voting rights or encumbrance
disclosed in the Disclosure Package and the Offering Memorandum.
          (h) The Company and each of the Subsidiaries has all requisite
corporate power and authority, and all necessary authorizations, approvals,
consents, orders, licenses, certificates and permits of and from all
governmental or regulatory bodies or any other person or entity (collectively,
the “Permits”), to own, lease and license its assets and properties and conduct
its business, all of which are valid and in full force and effect, except where
the lack of such Permits, individually or in the aggregate, would not have a
Material Adverse Effect. The Company and each of the Subsidiaries has fulfilled
and performed in all material respects all of its obligations with respect to
such Permits and no event has occurred that allows, or after notice or lapse of
time would allow, revocation or termination thereof or results in any other
material impairment of the rights of the Company thereunder. No Permits are
required to enter into, deliver and perform this Agreement or any other
Transaction Document and to issue and sell the Notes.
          (i) The Company and each of the Subsidiaries owns or possesses legally
enforceable rights to use all patents, patent rights, inventions, trademarks,
trademark applications, trade names, service marks, copyrights, copyright
applications, licenses, know-how and other similar rights and proprietary
knowledge (collectively, “Intangibles”) necessary for the conduct of its
business. Neither the Company nor any of the Subsidiaries has received any
notice of, or is not aware of, any infringement of or conflict with asserted
rights of others with respect to any Intangibles.
          (j) The Company and each of the Subsidiaries has good and marketable
title in fee simple to all real property, and good and marketable title to all
other property owned by it, in each case free and clear of all Liens, except
such as do not materially affect the value of such property and do not
materially interfere with the use made or proposed to be made of such property
by the Company and the Subsidiaries. All property held under lease by the
Company and the Subsidiaries is held by them under valid, existing and
enforceable leases, free and clear of all Liens, except such as are not material
and do not materially interfere with the use made or proposed to be made of such
property by the Company and the Subsidiaries. Subsequent to the respective dates
as of which information is given in the Disclosure Package and the Offering
Memorandum, (i) there has not been any event which would have a Material Adverse
Effect; (ii) neither the Company nor any of the Subsidiaries has sustained any
loss or interference with its assets, businesses or properties (whether owned or
leased) from fire, explosion, earthquake, flood or other calamity, whether or
not covered by insurance, or from any labor dispute or any court or legislative
or other governmental action, order or decree which would have a Material
Adverse Effect; and (iii) since the date of the latest balance sheet included in
the Disclosure Package and the Offering Memorandum, neither the Company nor the
Subsidiaries has (A) issued any securities or incurred any liability or
obligation, direct or contingent, for borrowed money, except such liabilities or
obligations incurred in the ordinary course of business, (B) entered into any
transaction not in the ordinary course of business or (C) declared or paid any
dividend or made any distribution on any shares of its stock or redeemed,
purchased or otherwise acquired or agreed to redeem, purchase or otherwise
acquire any shares of its capital stock.

5



--------------------------------------------------------------------------------



 



          (k) Each description of a contract, document or other agreement in the
Disclosure Package and the Offering Memorandum accurately reflects in all
respects the terms of the underlying contract, document or other agreement. Each
contract, document or other agreement described in the Disclosure Package and
the Offering Memorandum is in full force and effect and is valid and enforceable
by and against the Company or the Subsidiary, as the case may be, in accordance
with its terms. Neither the Company nor any of the Subsidiaries, if a Subsidiary
is a party, nor to the Company’s knowledge, any other party is in default in the
observance or performance of any term or obligation to be performed by it under
any such agreement, and no event has occurred which with notice or lapse of time
or both would constitute such a default, in any such case which default or
event, individually or in the aggregate, would have a Material Adverse Effect.
No default exists, and no event has occurred which with notice or lapse of time
or both would constitute a default, in the due performance and observance of any
term, covenant or condition, by the Company or any Subsidiary, if a Subsidiary
is a party thereto, of any other agreement or instrument to which the Company or
any of the Subsidiaries is a party or by which Company or its properties or
business or a Subsidiary or its properties or business may be bound or affected
which default or event, individually or in the aggregate, would have a Material
Adverse Effect.
          (l) The statistical and market related data included in the Disclosure
Package and the Offering Memorandum are based on or derived from sources that
the Company believes to be reliable and accurate.
          (m) Neither the Company nor any Subsidiary (i) is in violation of its
certificate or articles of incorporation, by-laws, certificate of formation,
limited liability company agreement, partnership agreement or other
organizational documents, (ii) is in default under, and no event has occurred
which, with notice or lapse of time, or both, would constitute a default under,
or result in the creation or imposition of any Lien upon, any property or assets
of the Company or any Subsidiary pursuant to, any bond, debenture, note,
indenture, mortgage, deed of trust, loan agreement or other agreement or
instrument to which it is a party or by which it is bound or to which any of its
properties or assets is subject or (iii) is in violation of any statute, law,
rule, regulation, ordinance, directive, judgment, decree or order of any
judicial, regulatory or other legal or governmental agency or body, foreign or
domestic, except (in the case of clauses (ii) and (iii) above) for violations or
defaults that could not (individually or in the aggregate) reasonably be
expected to have a Material Adverse Effect and except (in the case of clause
(ii) alone) for any Lien disclosed in the Disclosure Package and the Offering
Memorandum.
          (n) The Company has the required corporate or other power and
authority to execute, deliver and perform its obligations under this Agreement
and each of the other Transaction Documents to which it is a party and to
consummate the transactions contemplated hereby and thereby, including, without
limitation, the corporate or other power and authority to issue, sell and
deliver the Notes and to issue.
          (o) The Notes have been duly and validly authorized by the Company for
issuance and sale to the Initial Purchasers pursuant to this Agreement and, when
executed by the Company and authenticated by the Trustee in accordance with the
provisions of the Indenture and when delivered to and paid for by the Initial
Purchasers in accordance with the terms hereof

6



--------------------------------------------------------------------------------



 




and thereof, will be duly and validly executed, issued and delivered and will
constitute valid and legally binding obligations of the Company, entitled to the
benefits of the Indenture and enforceable against the Company in accordance with
their terms, except that the enforcement thereof may be limited by
(i) bankruptcy, insolvency, reorganization, moratorium or other similar laws now
or hereafter in effect relating to or affecting creditors’ rights generally and
(ii) general principles of equity. The Notes will conform in all material
respects to the descriptions thereof in the Disclosure Package and the Offering
Memorandum. At the Closing Date, the Notes will be in the form contemplated by
the Indenture.
          (p) The Indenture has been duly and validly authorized by the Company
and, when duly executed and delivered by the Company (assuming the due
authorization, execution and delivery by the Trustee), will constitute a valid
and legally binding agreement of the Company, enforceable against it in
accordance with its terms, except that the enforcement thereof may be limited by
(i) bankruptcy, insolvency, reorganization, moratorium or other similar laws now
or hereafter in effect relating to or affecting creditors’ rights generally and
(ii) general principles of equity. The Indenture conforms in all material
respects to the description thereof in the Disclosure Package and the Offering
Memorandum. On the Closing Date, the Indenture will conform in all material
respects to the requirements of the Trust Indenture Act of 1939, as amended (the
“Trust Indenture Act”), and the rules and regulations of the Commission
applicable to an indenture that is qualified thereunder.
          (q) The Registration Rights Agreement has been duly and validly
authorized by the Company and, when duly executed and delivered by the Company
(assuming the due authorization, execution and delivery by the Initial
Purchasers), will constitute a valid and legally binding agreement of the
Company, enforceable against it in accordance with its terms, except that the
enforcement thereof may be limited by (i) bankruptcy, insolvency,
reorganization, moratorium or other similar laws now or hereafter in effect
relating to or affecting creditors’ rights generally and (ii) general principles
of equity. The Registration Rights Agreement conforms in all material respects
to the description thereof in the Disclosure Package and the Offering
Memorandum.
          (r) This Agreement has been duly and validly authorized, executed and
delivered by the Company.
          (s) None of (i) the execution, delivery and performance by the Company
of this Agreement and consummation of the transactions contemplated by the
Transaction Documents to which each of them, respectively, is a party, (ii) the
issuance and sale of the Notes (iii) the payment of any cash or the issuance of
any Common Stock upon the conversion of the Notes or (iv) the consummation by
the Company of the transactions described in the Disclosure Package and the
Offering Memorandum under the caption “Use of Proceeds,” will give rise to a
right to terminate or accelerate the due date of any payment due under, or
conflict with or result in the breach of any term or provision of, or constitute
a default (or an event which with notice or lapse of time or both would
constitute a default) under, or require any consent or waiver under, or result
in the execution or imposition of any lien, charge or encumbrance upon any
properties or assets of the Company or any Subsidiary pursuant to the terms of,
any indenture, mortgage, deed of trust or other agreement or instrument to which
the Company or any Subsidiary is a party or by which either the Company or any
Subsidiary or any of their properties or businesses is

7



--------------------------------------------------------------------------------



 



bound, or any franchise, license, permit, judgment, decree, order, statute, rule
or regulation applicable to the Company or any Subsidiary or violate any
provision of the charter or by-laws of the Company or any Subsidiary, except for
such consents or waivers which have already been obtained and are in full force
and effect.
          (t) The Company has authorized and outstanding capital stock as set
forth under the caption “Capitalization” in the Disclosure Package and the
Offering Memorandum. All of the issued and outstanding shares of common stock of
the Company have been duly and validly issued and are fully paid and
nonassessable. There are no statutory preemptive or other similar rights to
subscribe for or to purchase or acquire any shares of common stock of the
Company or any of the Subsidiaries or any such rights pursuant to its
Certificate of Incorporation or by-laws or any agreement or instrument to or by
which the Company or any of the Subsidiaries is a party or bound. The exercise
price of each option to acquire common stock of the Company (each, a “Company
Stock Option”) is no less than the fair market value of a share of Common Stock
as determined on the date of grant of such Company Stock Option. All grants of
Company Stock Options were validly issued and properly approved by the Board of
Directors of the Company in material compliance with all applicable laws and the
terms of the plans under which such Company Stock Options were issued and were
recorded on the Company financial statements included in the Exchange Act
Reports in accordance with GAAP, and no such grants involved any “back-dating,”
“forward dating,” “spring loading” or similar practices with respect to the
effective date of grant. Except as disclosed in the Disclosure Package and the
Offering Memorandum, there is no outstanding option, warrant or other right
calling for the issuance of, and there is no commitment, plan or arrangement to
issue, any share of stock of the Company or any of the Subsidiaries or any
security convertible into, or exercisable or exchangeable for, such stock.
          (u) When the Notes are issued and delivered pursuant to this
Agreement, no securities of the Company or any Subsidiary will be (i) of the
same class (within the meaning of Rule 144A) as the Notes and (ii) listed on a
national securities exchange registered under Section 6 of the Exchange Act or
quoted in a United States automated interdealer quotation system.
          (v) Except as described in the Disclosure Package and the Offering
Memorandum, no person has any rights to require registration of any security of
the Company by reason of the execution by the Company of this Agreement or any
other Transaction Document to which it is a party or the consummation by the
Company of the transactions contemplated hereby and thereby, or as part or on
account of, or otherwise in connection with the offering of the Notes and any of
the other transactions contemplated by the Transaction Documents, and any such
rights so disclosed have been effectively waived by the holders thereof, and any
such waivers remain in full force and effect.
          (w) None of the Company or any Subsidiary or any of their respective
affiliates (as defined in Rule 501(b) of Regulation D under the Securities Act)
or representatives directly, or through any agent, (i) sold, offered for sale,
solicited offers to buy or otherwise negotiated in respect of any “security” (as
defined in the Securities Act) which is or could be integrated with the sale of
the Notes in a manner that would require the registration under the Securities
Act of the Notes or (ii) engaged in any form of general solicitation or general
advertising (as those terms are used in Regulation D under the Securities Act)
in connection with

8



--------------------------------------------------------------------------------



 




the offer and sale of the Notes or in connection with Exempt Resales of the
Notes, or in any manner involving a public offering within the meaning of
Section 4(2) of the Securities Act. Assuming the accuracy of the Initial
Purchasers’ representations and warranties set forth in Section 3 hereof,
neither (i) the offer and sale of the Notes to the Initial Purchasers in the
manner contemplated by this Agreement, the Disclosure Package and the Offering
Memorandum nor (ii) the Exempt Resales requires registration under the
Securities Act and prior to the effectiveness of any Registration Statement. The
Indenture does not require qualification under the Trust Indenture Act. No
securities of the same class as the Notes have been issued and sold by the
Company or any Subsidiary within the six-month period immediately prior to the
date hereof.
          (x) Each of (i) the Preliminary Offering Memorandum as of its date,
(ii) the Disclosure Package as of the Applicable Time, (iii) the Offering
Memorandum as of its date and as of the Closing Date and (iv) each amendment or
supplement to any of the documents referenced in (i), (ii) or (iii), in each
case, as of its date, contains the information specified in, and meets the
requirements of, Rule 144A(d)(4) under the Securities Act.
          (y) The Company is not and will not be, after giving effect to the
execution, delivery and performance of the Transaction Documents and the
consummation of the transactions contemplated thereby, (i) left with
unreasonably small capital with which to carry on its business as proposed to be
conducted, (ii) unable to pay its debts (contingent or otherwise) as they mature
or (iii) insolvent. Immediately after the consummation of the Offering, the fair
value and present fair saleable value of the assets of the Company will exceed
the sum of its stated liabilities and identified contingent liabilities as they
become absolute and matured.
          (z) Except pursuant to this Agreement, there are no contracts,
agreements or understandings between or among the Company and the Subsidiaries,
and any other person that would give rise to a valid claim against the Company
or any Subsidiary or the Initial Purchasers for a brokerage commission, finder’s
fee or like payment in connection with the issuance, purchase and sale of the
Notes.
          (aa) There are no legal or governmental proceedings pending to which
the Company or any Subsidiary is a party or of which any property of the Company
or any Subsidiary is the subject which, if determined adversely to the Company
or any of the Subsidiaries could individually or in the aggregate have a
Material Adverse Effect; and, to the knowledge of the Company, no such
proceedings are threatened or contemplated by governmental authorities or
threatened by others.
          (bb) Neither the Company nor any Subsidiary is involved in any labor
dispute nor, to the knowledge of the Company, is any such dispute threatened,
which dispute would have a Material Adverse Effect. The Company is not aware of
any existing or imminent labor disturbance by the employees of any of its
principal suppliers or contractors which would have a Material Adverse Effect.
The Company is not aware of any threatened or pending litigation between the
Company or any Subsidiary and any of its executive officers which, if adversely
determined, could have a Material Adverse Effect and has no reason to believe
that such officers will not remain in the employment of the Company.

9



--------------------------------------------------------------------------------



 



          (cc) Except as disclosed in the Disclosure Package and the Offering
Memorandum, no relationship, direct or indirect, exists between or among the
Company, any Subsidiary or any affiliate of the Company, on the one hand, and
any director, officer, stockholder, customer or supplier of the Company, any
Subsidiary or any affiliate of the Company, on the other hand, which is required
by the Exchange Act to be described in the Company’s annual and/or quarterly
reports on Form 10-K and 10-Q, as applicable, which is not so described and
described as required in such reports, or which would be required by the
Securities Act to be described in the Disclosure Package and the Offering
Memorandum if the Disclosure Package and the Offering Memorandum were
prospectuses included in registration statements on Form S-1 filed with the
Commission. There are no outstanding loans, advances (except normal advances for
business expenses in the ordinary course of business) or guarantees of
indebtedness by the Company to or for the benefit of any of the officers or
directors of the Company or any of their respective family members. The Company
has not, in violation of the Sarbanes-Oxley Act of 2002 and the rules and
regulations promulgated in connection therewith (the “Sarbanes-Oxley Act”),
directly or indirectly, including through a Subsidiary, extended or maintained
credit, arranged for the extension of credit, or renewed an extension of credit,
in the form of a personal loan to or for any director or executive officer of
the Company.
          (dd) The Company has not taken, nor will it take, directly or
indirectly, any action designed to or which might reasonably be expected to
cause or result in, or which has constituted or which might reasonably be
expected to constitute, the stabilization or manipulation of the price of the
Notes or any other security of the Company to facilitate the sale or resale of
any of the Notes or the Common Stock issuable upon conversion thereof.
          (ee) The Company and each of the Subsidiaries has filed all Federal,
state, local and foreign tax returns which are required to be filed through the
date hereof, which returns are true and correct in all material respects or has
received timely extensions thereof, and has paid all taxes shown on such returns
and all assessments received by it to the extent that the same are material and
have become due. There are no tax audits or investigations pending, which if
adversely determined would have a Material Adverse Effect; nor are there any
material proposed additional tax assessments against the Company or any of the
Subsidiaries.
          (ff) The books, records and accounts of the Company and the
Subsidiaries accurately and fairly reflect, the transactions in, and
dispositions of, the assets of, and the results of operations of, the Company
and its subsidiaries. The Company and each of the Subsidiaries maintains a
system of internal accounting controls sufficient to provide reasonable
assurances that (i) transactions are executed in accordance with management’s
general or specific authorizations, (ii) transactions are recorded as necessary
to permit preparation of financial statements in accordance with generally
accepted accounting principles and to maintain asset accountability,
(iii) access to assets is permitted only in accordance with management’s general
or specific authorization and (iv) the recorded accountability for assets is
compared with the existing assets at reasonable intervals and appropriate action
is taken with respect to any differences.
          (gg) The Company and its Subsidiaries are insured by insurers of
recognized financial responsibility against such losses and risks and in such
amounts as are customary in the businesses in which they are engaged or propose
to engage after giving effect to the transactions

10



--------------------------------------------------------------------------------



 




described in the Disclosure Package and the Offering Memorandum; all policies of
insurance and fidelity or surety bonds insuring the Company or any of the
Subsidiaries or the Company’s or the Subsidiaries’ respective businesses,
assets, employees, officers and directors are in full force and effect; the
Company and each of the Subsidiaries are in compliance with the terms of such
policies and instruments in all material respects; and neither the Company nor
any Subsidiary has any reason to believe that it will not be able to renew its
existing insurance coverage as and when such coverage expires or to obtain
similar coverage from similar insurers as may be necessary to continue its
business at a cost that is not materially greater than the current cost. Neither
the Company nor any of the Subsidiaries has been denied any insurance coverage
which it has sought or for which it has applied.
          (hh) Each approval, consent, order, authorization, designation,
declaration or filing of, by or with any regulatory, administrative or other
governmental body necessary in connection with the execution and delivery by the
Company of this Agreement and the other Transaction Documents and the
consummation of the transactions herein contemplated required to be obtained or
performed by the Company has been obtained or made and is in full force and
effect.
          (ii) The Company and each Subsidiary is not now and, after sale of the
Notes as contemplated hereunder and application of the net proceeds of such sale
as described in the Disclosure Package and the Offering Memorandum under the
caption “Use of Proceeds,” will not be, required to register as an “investment
company” under the Investment Company Act of 1940, as amended (the “Investment
Company Act”) and is not and will not be an entity “controlled” by an
“investment company” within the meaning of the Investment Company Act.
          (jj) The Company or any other person associated with or acting on
behalf of the Company including, without limitation, any director, officer,
agent or employee of the Company or the Subsidiaries, has not, directly or
indirectly, while acting on behalf of the Company or the Subsidiaries (i) used
any corporate funds for unlawful contributions, gifts, entertainment or other
unlawful expenses relating to political activity; (ii) made any unlawful payment
to foreign or domestic government officials or employees or to foreign or
domestic political parties or campaigns from corporate funds; (iii) violated any
provision of the Foreign Corrupt Practices Act of 1977, as amended; or (iv) made
any other unlawful payment.
          (kk) The operations of the Company and the Subsidiaries are and have
been conducted at all times in compliance with applicable financial
recordkeeping and reporting requirements of the Currency and Foreign
Transactions Reporting Act of 1970, as amended, the money laundering statutes of
all jurisdictions, the rules and regulations thereunder and any related or
similar rules, regulations or guidelines, issued, administered or enforced by
any governmental agency (collectively, the “Money Laundering Laws”) and no
action, suit or proceeding by or before any court or governmental agency,
authority or body or any arbitrator involving the Company or any of the
Subsidiaries with respect to the Money Laundering Laws is pending, or to the
best knowledge of the Company, threatened.
          (ll) Neither the Company nor any of its Subsidiaries nor, to the
knowledge of the Company, any director, officer, agent, employee or affiliate of
the Company or any of the Subsidiaries is currently subject to any U.S.
sanctions administered by the Office of Foreign

11



--------------------------------------------------------------------------------



 



Assets Control of the U.S. Treasury Department (“OFAC”); and the Company will
not directly or indirectly use the proceeds of the offering, or lend, contribute
or otherwise make available such proceeds to any subsidiary, joint venture
partner or other person or entity, for the purpose of financing the activities
of any person currently subject to any U.S. sanctions administered by OFAC.
          (mm) The Company has fulfilled its obligations, if any, under the
minimum funding standards of Section 302 of the U.S. Employee Retirement Income
Security Act of 1974 (“ERISA”) and the regulations and published interpretations
thereunder with respect to each “plan” as defined in Section 3(3) of ERISA and
such regulations and published interpretations in which its employees are
eligible to participate and each such plan is in compliance in all material
respects with the presently applicable provisions of ERISA and such regulations
and published interpretations. No “Reportable Event” (as defined in 12 ERISA)
has occurred with respect to any “Pension Plan” (as defined in ERISA) for which
the Company could have any liability.
          (nn) The Company has established and maintains disclosure controls and
procedures (as such term is defined in Rule 13a-15 under the Exchange Act),
which: (i) are designed to ensure that material information relating to the
Company and the Subsidiaries is made known to the Company’s principal executive
officer and its principal financial officer by others within those entities;
(ii) provide for the periodic evaluation of the effectiveness of such disclosure
controls and procedures at the end of the periods in which the periodic reports
are required to be prepared; and (iii) are effective in all material respects to
perform the functions for which they were established.
          (oo) Based on the evaluation of its disclosure controls and
procedures, the Company is not aware of (i) any significant deficiency in the
design or operation of internal controls which could adversely affect the
Company’s ability to record, process, summarize and report financial data or any
material weaknesses in internal controls; or (ii) any fraud, whether or not
material, that involves management or other employees who have a role in the
Company’s internal controls.
          (pp) The Company’s Board of Directors has validly appointed an audit
committee whose composition satisfies the requirements of Rule 4350(d)(2) of the
Rules of the National Association of Securities Dealers (the “NASD Rules”) and
the Board of Directors and/or the audit committee has adopted a charter that
satisfies the requirements of Rule 4350(d)(1) of the NASD Rules. The audit
committee has reviewed the adequacy of its charter within the past twelve
months.
          (qq) (i) Each of the Company and the Subsidiaries is in compliance in
all material respects with all rules, laws and regulation relating to the use,
treatment, storage and disposal of toxic substances and protection of health or
the environment (“Environmental Law”) which are applicable to its business;
(ii) except as disclosed in the Disclosure Package and the Offering Memorandum,
neither the Company nor the Subsidiaries has received any notice from any
governmental authority or third party of an asserted material claim under
Environmental Laws; (iii) each of the Company and the Subsidiaries has received
all permits, licenses or other approvals required of it under applicable
Environmental Laws to conduct its business and is in material compliance with
all terms and conditions of any such permit, license or approval; (iv)

12



--------------------------------------------------------------------------------



 



except as disclosed in the Disclosure Package and the Offering Memorandum, to
the Company’s knowledge, no facts currently exist that will require the Company
or any of the Subsidiaries to make future material capital expenditures to
comply with Environmental Laws; and (v) no property which is or has been owned,
leased or occupied by the Company or the Subsidiaries has been designated as a
Superfund site pursuant to the Comprehensive Environmental Response,
Compensation of Liability Act of 1980, as amended (42 U.S.C. Section 9601, et.
seq.) or otherwise designated as a contaminated site under applicable state or
local law. Except as disclosed in the Disclosure Package and the Offering
Memorandum, Neither the Company nor any of the Subsidiaries has been named as a
“potentially responsible party” under the CER, CLA 1980.
          (rr) In the ordinary course of its business, the Company periodically
reviews the effect of Environmental Laws on the business, operations and
properties of the Company and the Subsidiaries, in the course of which the
Company identifies and evaluates associated costs and liabilities (including,
without limitation, any capital or operating expenditures required for clean-up,
closure of properties or compliance with Environmental Laws, or any permit,
license or approval, any related constraints on operating activities and any
potential liabilities to third parties). Except as disclosed in the Disclosure
Package and the Offering Memorandum, On the basis of such review, the Company
has reasonably concluded that such associated costs and liabilities would not,
singly or in the aggregate, have a Material Adverse Effect.
          (ss) The statements in the Preliminary Offering Memorandum and the
Offering Memorandum under the headings “Certain United States Federal Income Tax
Considerations” insofar as such statements summarize legal matters, agreements,
documents or proceedings discussed therein, are accurate and fair summaries of
such legal matters, agreements, documents or proceedings.
          (tt) No forward looking statement (within the meaning of Section 27A
of the Securities Act and Section 21E of the Exchange Act) contained in the
Offering Circular has been made or reaffirmed without a reasonable basis or has
been disclosed other than in good faith.
          (uu) Each director and executive officer of the Company and each
stockholder of the Company listed on Schedule V hereto has delivered to the
Representative his enforceable written lock-up agreement in the form attached to
this Agreement as Exhibit B hereto (“Lock-Up Agreement”).
          (vv) Upon the issuance and delivery of the Notes in accordance with
this Agreement and the Indenture, the Notes will be convertible at the option of
the holder thereof into shares of the Common Stock in accordance with the terms
of the Notes and the Indenture; the Common Stock issuable upon conversion of the
Notes have been duly authorized and reserved and, when issued upon conversion of
the Notes, will be validly issued, fully paid and non-assessable; and the
issuance of the Common Stock will not be subject to any preemptive or similar
rights.
          (ww) The Company has taken no action designed to, or likely to have
the effect of, terminating the registration of the Common Stock under the
Exchange Act or the quotation of the Common Stock on the Nasdaq Global Market,
nor has the Company received any

13



--------------------------------------------------------------------------------



 



notification that the Commission or the Nasdaq Global Market is contemplating
terminating such registration or quotation.
     Any certificate signed by or on behalf of the Company and delivered to the
Initial Purchasers or to counsel for the Initial Purchasers shall be deemed to
be a representation and warranty by the Company to the Initial Purchasers as to
the matters covered thereby.
     The Company acknowledges that the Initial Purchasers and, for purposes of
the opinions to be delivered to the Initial Purchasers pursuant to Section 9
hereof, counsel for the Company and counsel for the Initial Purchasers, will
rely upon the accuracy and truth of the foregoing representations and hereby
consent to such reliance.
     3. Representations and Warranties of the Initial Purchasers. Each Initial
Purchaser severally and not jointly, represents, warrants and covenants to the
Company and agree that:
          (a) Such Initial Purchaser is a QIB, with such knowledge and
experience in financial and business matters as are necessary in order to
evaluate the merits and risks of an investment in the Notes.
          (b) Such Initial Purchaser (i) has not solicited offers for, or
offered or sold, and will not solicit offers for, or offer or sell, the Notes by
means of any form of general solicitation or general advertising within the
meaning of Rule 502(c) of Regulation D under the Securities Act (“Regulation D”)
or in any manner involving a public offering within the meaning of Section 4(2)
of the Securities Act and (ii) has solicited and will solicit offers for the
Notes from, and has offered or sold and will offer, sell or deliver the Notes,
as part of their initial offering, only within the United States to persons whom
it reasonably believes to be QIBs, or if any such person is buying for one or
more institutional accounts for which such person is acting as fiduciary or
agent, only when such person has represented to it that each such account is a
QIB to whom notice has been given that such sale or delivery is being made in
reliance on Rule 144A and in each case, in transactions in accordance with
Rule 144A.
     4. Purchase, Sale and Delivery. On the basis of the representations,
warranties, covenants and agreements contained in this Agreement, and subject to
its terms and conditions:
          (a) The Company agrees to issue and sell to the several Initial
Purchasers, and each of the Initial Purchasers agrees, severally and not
jointly, to purchase from the Company, at a purchase price of 97% of the
principal amount thereof, plus accrued interest, if any, from March 26, 2007 to
the Closing Date, as defined below (the “Initial Price”), the aggregate amount
of Firm Notes set forth opposite the name of such Initial Purchaser under the
column “Aggregate Amount of Firm Notes to be Purchased from the Company” on
Schedule I to this Agreement, subject to adjustment in accordance with
Section 14 hereof. The Company hereby grants to the Initial Purchasers an option
to purchase, severally and not jointly, all or any part of the Option Notes at
the Initial Price. Such option may be exercised in whole or in part at any time
on or before 12:00 noon, New York City time, on the business day before the Firm
Notes Closing Date (as defined below), and from time to time thereafter within
13 days after the date of this Agreement, in each case upon written, facsimile
or telegraphic notice, or verbal or telephonic notice confirmed by written,
facsimile or telegraphic notice, by the Initial Purchasers to the

14



--------------------------------------------------------------------------------



 



Company no later than 12:00 noon, New York City time, on the business day before
the Firm Notes Closing Date or at least two business days before the Option
Notes Closing Date (as defined below), as the case may be, setting forth the
aggregate amount of Option Notes to be purchased and the time and date (if other
than the Firm Notes Closing Date) of such purchase. Each Initial Purchaser
agrees, severally and not jointly, to purchase, on each Option Note Closing Date
(as defined herein), if any, the aggregate principal amount of Option Notes
(subject to such adjustments to eliminate fractional shares as you may
determine) that bears the same proportion to the total aggregate principal
amount of Option Notes to be purchased on such Option Note Closing Date as the
aggregate principal amount of Firm Notes set forth in Schedule I hereto opposite
the name of such Initial Purchaser bears to the total number of Firm Notes.
          (b) Payment of the purchase price for, and delivery of, the Firm Notes
shall be made at the offices of CIBC World Markets Corp., 300 Madison Avenue,
New York, New York 10017, at 10:00 a.m., New York City time, on March 26, 2007
or at such time on such other date, not later than ten (10) business days after
the date of this Agreement, as shall be agreed upon by the Company and the
Representative (such time and date of delivery and payment are called the “Firm
Notes Closing Date”. In addition, in the event that any or all of the Option
Notes are purchased by the Initial Purchasers, payment of the purchase price,
and delivery of the certificates, for such Option Notes shall be made at the
above-mentioned offices, or at such other place as shall be agreed upon by the
Representative and the Company, on each date of delivery as specified in the
notice from the Representative to the Company (such time and date of delivery
and payment are called the “Option Notes Closing Date”). The Firm Notes Closing
Date and any Option Notes Closing Dates are called, individually, a “Closing
Date” and, together, the “Closing Dates.”
          (c) Payment for the Notes shall be made to the Company by wire
transfer of immediately available funds or by certified or official bank check
or checks payable in New York Clearing House (same day) funds drawn to the order
of the Company, against delivery of the Notes to the Representative for the
respective accounts of the Initial Purchasers.
          (d) On each Closing Date the Company will deliver to the Initial
Purchasers, in such denomination or denominations and registered in such name or
names as the Representative requests upon notice to the Company at least 48
hours prior to the Closing Date, one or more Notes in definitive global form,
registered in the name of Cede & Co., as nominee of The Depository Trust Company
(“DTC”), having an aggregate amount corresponding to the aggregate principal
amount of the Notes sold pursuant to Exempt Resales to QIBs (the “Global Note”)
against payment of the purchase price therefor by wire transfer of same-day
funds to the account of the Company, previously designated by it in writing. The
Global Note shall be made available to the Initial Purchasers for inspection not
later than 5:00 p.m., New York City time, on the business day immediately
preceding each Closing Date.
     5. Offering by Initial Purchasers. The Initial Purchasers propose to make
an offering of the Notes at the price and upon the terms set forth in the
Offering Memorandum as soon as practicable after this Agreement is entered into
and as, in the judgment of the Initial Purchasers, is advisable.

15



--------------------------------------------------------------------------------



 



     6. Agreements of the Company. The Company covenants and agrees with the
Initial Purchasers that:
          (a) The Company shall advise the Initial Purchasers promptly and, if
requested by the Representative, confirm such advice in writing, (i) of the
issuance by any state securities commission or other regulatory authority of any
stop order or order suspending the qualification or exemption from qualification
of any Notes for offering or sale in any jurisdiction, or the initiation of any
proceeding for such purpose by any state securities commission or other
regulatory authority and (ii) of the happening of any event that makes any
statement of a material fact made in the Disclosure Package or the Offering
Memorandum untrue or that requires the making of any additions to or changes in
the Disclosure Package or the Offering Memorandum in order to make the
Disclosure Package or the Offering Memorandum not misleading in the light of the
circumstances existing at the time it is delivered to an Eligible Purchaser. The
Company shall use its best efforts to prevent the issuance of any stop order or
order suspending the qualification or exemption from qualification of any Notes
under any state securities or blue sky laws and, if at any time any state
securities commission or other regulatory authority shall issue an order
suspending the qualification or exemption from qualification of any Notes under
any state securities or blue sky laws, the Company shall use its best efforts to
obtain the withdrawal or lifting of such order at the earliest possible time.
          (b) The Company shall, without charge, provide to the Initial
Purchasers and to counsel to the Initial Purchasers, and to those persons
identified by the Initial Purchasers to the Company as many copies of the
Preliminary Offering Memorandum and the Offering Memorandum, and any amendments
or supplements thereto, as the Initial Purchasers may reasonably request. The
Company consents to the use of the Preliminary Offering Memorandum and the
Offering Memorandum, and any amendments and supplements thereto required
pursuant hereto, by the Initial Purchasers in connection with Exempt Resales.
          (c) The Company will not amend or supplement the Preliminary Offering
Memorandum or the Offering Memorandum or any other document used in connection
with the offer and sale of the Notes or any amendment or supplement thereto
during such period as, in the opinion of counsel for the Initial Purchasers, the
Preliminary Offering Memorandum or the Offering Memorandum is required by law to
be delivered in connection with Exempt Resales and in connection with
market-making activities of the Initial Purchasers for so long as any Notes are
outstanding unless the Initial Purchasers shall previously have been advised
thereof and furnished a copy for a reasonable period of time prior to the
proposed amendment or supplement and as to which the Initial Purchasers shall
not have given their consent. The Company shall promptly, upon the request of
the Initial Purchasers or counsel to the Initial Purchasers, make any amendment
or supplement to the Preliminary Offering Memorandum or the Offering Memorandum
or any other document used in connection with the offer and sale of the Notes
that may be necessary or advisable in connection with such Exempt Resales or
such market making activities.
          (d) If, during the period referred to in 5(c) above, any event shall
occur as a result of which, it is necessary or advisable, in the opinion of
counsel for the Initial Purchasers, to amend or supplement the Preliminary
Offering Memorandum or the Offering Memorandum or any other document used in
connection with the offer and sale of the Notes in order to make such

16



--------------------------------------------------------------------------------



 



Preliminary Offering Memorandum or Offering Memorandum or such other document
not misleading in the light of the circumstances existing at the time it is
delivered to an Eligible Purchaser, or if for any other reason it shall be
necessary or advisable to amend or supplement the Preliminary Offering
Memorandum or the Offering Memorandum or such other document to comply with
applicable laws, rules or regulations, the Company shall (subject to Section
5(c) hereof) forthwith amend or supplement such Preliminary Offering Memorandum
or Offering Memorandum or such other document at its own expense so that, as so
amended or supplemented, such Preliminary Offering Memorandum or Offering
Memorandum or such other document will not include an untrue statement of a
material fact or omit to state a material fact necessary in order to make the
statements therein not misleading or so that such Preliminary Offering
Memorandum or Offering Memorandum or such other document will comply with all
applicable laws, rules or regulations; if, during the period referred to in 5(c)
above, the Company proposes to file with the Commission an Exchange Act Report
that is incorporated by reference into the Offering Memorandum, a reasonable
time prior to the proposed filing, the Company shall furnish a copy of such
Exchange Act Report to the Initial Purchasers for review and comment, and shall
not file such document with the Commission until the Initial Purchasers have
been afforded the opportunity to review and comment and the Initial Purchasers
have not reasonably objected to the filing of such Exchange Act Report.
          (e) The Company shall cooperate with the Initial Purchasers and
counsel for the Initial Purchasers in connection with the qualification or
registration of the Notes for offering and sale under the securities or blue sky
laws of such jurisdictions as the Representative may designate and shall
continue such qualifications in effect for as long as may be necessary to
complete the Exempt Resales; provided, however, that in connection therewith the
Company shall not be required to qualify as a foreign corporation where it is
not now so qualified or to execute a general consent to service of process in
any jurisdiction or to take any other action that would subject it to general
service of process or to taxation in respect of doing business in any
jurisdiction in which it is not otherwise subject, in each case, other than as
to matters and transactions relating to the Preliminary Offering Memorandum, the
Offering Memorandum or Exempt Resales.
          (f) If this Agreement shall terminate or shall be terminated after
execution because of any failure or refusal on the part of the Company to comply
with the terms or fulfill any of the conditions of this Agreement, the Company
agrees to reimburse the Initial Purchasers for all reasonable out-of-pocket
expenses (including fees and expenses of counsel for the Initial Purchasers)
incurred by the Initial Purchasers in connection herewith.
          (g) The Company shall apply the net proceeds from the sale of the
Notes in the manner set forth under “Use of Proceeds” in the Disclosure Package
and the Offering Memorandum.
          (h) The Company shall not voluntarily claim, and shall actively resist
any attempts to claim, the benefit of any usury laws against the holders of any
Notes.
          (i) The Company shall do and perform all things required or necessary
to be done and performed under this Agreement prior to or after each Closing
Date and to satisfy all conditions precedent to the delivery of the Notes.

17



--------------------------------------------------------------------------------



 



          (j) None of the Company or any of its “affiliates” (as defined in
Rule 144 under the Securities Act) will sell, offer for sale, solicit offers to
buy or otherwise negotiate in respect of any “security” (as defined in the
Securities Act) that could be integrated with the sale of the Notes in a manner
that would require the registration under the Securities Act of the sale to the
Initial Purchasers or the Eligible Purchasers of the Notes or to take any other
action that would result in the Exempt Resales not being exempt from
registration under the Securities Act.
          (k) For so long as any of the Notes remain outstanding and are
“restricted securities” within the meaning of Rule 144(a)(3) under the
Securities Act and are not able to be sold in their entirety under Rule 144
under the Securities Act (or any successor provision), for the benefit of
holders from time to time of Notes, the Company will furnish at its expense,
upon request, to any holder or beneficial owner of Notes and prospective
purchasers of the Notes, information specified in Rule 144A(d)(4) under the
Securities Act, unless the Company are then subject to and in compliance with
Section 13 or 15(d) of the Exchange Act.
          (l) The Company shall comply with all of the agreements set forth in
the Registration Rights Agreement and the representation letters to DTC relating
to the approval of the Notes by DTC for “book-entry” transfer.
          (m) The Company shall (i) permit the Notes to be included for
quotation on The PORTALSM Market and (ii) permit the Notes to be eligible for
clearance and settlement through DTC.
          (n) During the period of five years from the Closing Date, the Company
shall deliver without charge to the Initial Purchasers (i) as soon as available,
copies of each report and other communication (financial or otherwise) of the
Company mailed to the Trustee of the holders of the Notes, stockholders or any
national securities exchange on which any class of securities of the Company may
be listed (including without limitation, press releases) other than materials
filed with the Commission and (ii) from time to time such other information
concerning the Company and the Subsidiaries as the Initial Purchasers may
reasonably request.
          (o) Prior to the Closing Date, to furnish to the Initial Purchasers,
as soon as they have been prepared in the ordinary course by the Company, copies
of any unaudited interim financial statements for any period subsequent to the
periods covered by the financial statements appearing in the Offering
Memorandum.
          (p) The Company shall not take, directly or indirectly, any action
which constitutes or is designed to cause or result in, or which could
reasonably be expected to constitute, cause or result in, the stabilization or
manipulation of the price of any security of the Company to facilitate the sale
or resale of the Notes or the Common Stock issuable upon conversion thereof, or
take any action prohibited by Regulation M under the Exchange Act, in connection
with the distribution of the Notes contemplated hereby. The Company will not
distribute any (i) preliminary offering memorandum, including, without
limitation, the Preliminary Offering Memorandum, (ii) offering memorandum,
including, without limitation, the Offering Memorandum or (iii) other offering
material in connection with the offering and sale of the Notes.

18



--------------------------------------------------------------------------------



 



          (q) For so long as the Notes constitute “restricted” securities within
the meaning of Rule 144(a)(3) under the Securities Act, the Company shall not,
and shall not permit any Subsidiary to, solicit any offer to buy or offer to
sell the Notes by means of any form of general solicitation or general
advertising (as those terms are used in Regulation D under the Securities Act)
or in any manner involving a public offering within the meaning of Section 4(2)
of the Securities Act.
          (r) During the period from the Closing Date until two years after the
Closing Date, without the prior written consent of the Initial Purchasers, the
Company shall not, and shall not permit any of its “affiliates” (as defined in
Rule 144 under the Securities Act) to, resell any of the Notes that constitute
“restricted securities” under Rule 144 that have been reacquired by any of them.
          (s) Prior to the Closing Date, not to issue any press release or other
communications, directly or indirectly, or hold any press conference with
respect to the issuance of the Notes, the Company or any of its subsidiaries,
the properties, business, results of operations, condition (financial or
otherwise), affairs or prospects of the Company or any of its subsidiaries,
without the prior consent of the Initial Purchasers. In such instance, the
Company shall furnish a copy of any such release or communication to the Initial
Purchasers for review and comment a reasonable time prior to its contemplated
release.
          (t) Without the prior consent of the Initial Purchasers, not to make
any offer relating to the Notes that would constitute a “free writing
prospectus” (if the offering of the Notes was made pursuant to a registered
offering under the Securities Act) as defined in Rule 405 under the Securities
Act (a “Free Writing Offering Document”); any such Free Writing Offering
Document the use of which has been consented to by the Initial Purchasers is
listed on Schedule IV hereto; if at any time following issuance of a Free
Writing Offering Document any event occurred or occurs as a result of which such
Free Writing Offering Document would conflict with the information in the
Preliminary Offering Memorandum or the Offering Memorandum or would include an
untrue statement of a material fact or omit to state any material fact necessary
in order to make the statements therein, in light of the circumstances then
prevailing, not misleading, the Company will give prompt notice thereof to the
Initial Purchasers and, if requested by the Initial Purchasers, will prepare and
furnish without charge to the Initial Purchasers a Free Writing Offering
Document or other document which will correct such conflict, statement or
omission.
          (u) The Company, during the time prior to completion of the
distribution of Notes by the Initial Purchasers (as determined by the
Representative), will file all reports and other documents required to be filed
with the Commission pursuant to Section 13, 14 or 15 of the Exchange Act within
the time periods required by the Exchange Act and the regulations promulgated
thereunder.
          (v) Without the prior written consent of the Representative, for a
period of 90 days after the date of this Agreement, the Company shall not issue,
sell or register with the Commission (other than on Form S-8 or on any successor
form), or otherwise dispose of, directly or indirectly, any (i) debt securities
issued or guaranteed by the Company and having a maturity

19



--------------------------------------------------------------------------------



 



of more than one year from the date of issue, or (ii) equity securities of the
Company (or any securities convertible into, exercisable for or exchangeable for
equity securities of the Company).
          (w) The Company shall cause, pursuant to the terms of the Registration
Rights Agreement, to be registered, pursuant to an effective registration
statement under the Securities Act, the shares of Common Stock issuable upon
conversion of the Notes and to use its best efforts to maintain the
effectiveness of such registration statement during the entire period prescribed
in the Registration Rights Agreement.
          (x) To reserve and keep available at all times, free of preemptive
rights, shares of Common Stock for the purpose of enabling the Company to
satisfy any obligations to issue shares of its Common Stock upon conversion of
the Notes.
          (y) To use its best efforts to list, the shares of Common Stock
issuable upon conversion of the Notes on the Nasdaq Global Market.
     7. Expenses. Whether or not the transactions contemplated by this Agreement
are consummated or this Agreement becomes effective or is terminated (pursuant
to Section 13 hereof or otherwise), the Company hereby agrees to pay all costs
and expenses incident to the performance of its obligations hereunder, including
the following: (i) the negotiation, preparation, printing, typing, filing,
reproduction, execution and delivery of this Agreement and of the other
Transaction Documents, any amendment or supplement to or modification of any of
the foregoing and any and all other documents furnished pursuant hereto or
thereto or in connection herewith or therewith and with the Exempt Resales;
(ii) the preparation, printing or reproduction of each Preliminary Offering
Memorandum, the Offering Memorandum (including, without limitation, financial
statements), and any other document prepared in connection with the offer and
sale of the Notes, and all amendments and supplements to any of them; (iii) the
issuance, transfer and delivery of the Notes endorsed thereon to the Initial
Purchasers; (iv) the registration or qualification of the Notes for offer and
sale under the securities or blue sky laws of the several states (including,
without limitation, filing fees, the cost of printing and mailing a preliminary
and final blue sky memorandum, and the reasonable fees and disbursements of
counsel to the Initial Purchasers relating to such registration or
qualification); (v) the delivery (including postage, air freight charges and
charges for counting and packaging) of such copies of each Preliminary Offering
Memorandum, the Offering Memorandum and any other document used in connection
with the offer and sale of the Notes and all amendments or supplements to any of
them as may be requested for use in connection with the offering and sale of the
Notes and the Exempt Resales; (vi) the preparation, printing, authentication,
issuance and delivery of certificates for the Notes, including any stamp taxes
in connection with the original issuance and sale of the Notes and Trustee’s
fees; (vii) the fees, disbursements and expenses of the Company’s counsel
(including local and special counsel, if any) and accountants; (viii) the
preparation, reproduction and delivery of the preliminary and supplemental blue
sky memoranda and all other agreements of documents reproduced and delivered in
connection with the offering of the Notes (including the reasonable fees and
disbursements of counsel to the Initial Purchasers in connection with such
preparation); (ix) all fees and expenses (including fees and expenses of
counsel) of the Company in connection with the approval of the Notes by DTC for
“book-entry” transfer; (x) any fees charged by investment rating agencies for
the rating of the Notes; (xi) the fees and expenses of the Trustee and its
counsel; (xii) all expenses incurred in connection with

20



--------------------------------------------------------------------------------



 



the performance by the Company of its other obligations under this Agreement and
the other Transaction Documents; (xiii) the transportation and other “roadshow”
expenses incurred by or on behalf of the Company representatives in connection
with presentations to and related communications with prospective purchasers of
the Notes; and (xiv) all expenses and listing fees incurred in connection with
the application for quotation of the Notes on The PORTALSM Market.
     8. Indemnification.
          (a) The Company agrees to indemnify and hold harmless the Initial
Purchasers and each person, if any, who controls the Initial Purchasers within
the meaning of Section 15 of the Securities Act or Section 20 of the Exchange
Act against any and all losses, claims, damages and liabilities, joint or
several (including any reasonable investigation, legal and other expenses
incurred in connection with, and any amount paid in settlement of, any action,
suit or proceeding or any claim asserted), to which they, or any of them, may
become subject under the Securities Act, the Exchange Act or other Federal or
state law or regulation, at common law or otherwise, insofar as such losses,
claims, damages or liabilities arise out of or are based upon (i) any untrue
statement or alleged untrue statement of a material fact contained in the
Disclosure Package, any Free Writing Offering Document or the Offering
Memorandum, or in any supplement thereto or amendment thereof, or in any Blue
Sky application or other information or other documents executed by the Company
filed in any state or other jurisdiction to qualify any or all of the Notes
under the securities laws thereof (any such application, document or information
being hereinafter referred to as a “Blue Sky Application”) or (ii) any omission
or alleged omission to state therein a material fact required to be stated
therein or necessary to make the statements therein not misleading; provided,
however, that such indemnity shall not inure to the benefit of any Initial
Purchaser (or any person controlling such Initial Purchaser) on account of any
losses, claims, damages or liabilities arising from the sale of the Notes to any
person by such Initial Purchaser if such untrue statement or omission or alleged
untrue statement or omission was made in the Disclosure Package, any Free
Writing Offering Document or the Offering Memorandum, or in any supplement
thereto or amendment thereof, or in any Blue Sky Application in reliance upon
and in conformity with the Initial Purchaser Information (as defined in
Section 11 hereto). This indemnity agreement will be in addition to any
liability which the Company may otherwise have.
          (b) Each Initial Purchaser, severally and not jointly, agrees to
indemnify and hold harmless the Company, each person, if any, who controls the
Company within the meaning of Section 15 of the Securities Act or Section 20 of
the Exchange Act, and the officers and directors of the Company, against any
losses, claims, damages or liabilities to which such party may become subject,
under the Securities Act, the Exchange Act or otherwise, insofar as such losses,
claims, damages or liabilities (or actions in respect thereof) arise out of or
are based upon an untrue statement or alleged untrue statement of a material
fact contained in the Disclosure Package, any Free Writing Offering Document or
the Offering Memorandum, or in any supplement thereto or amendment thereof, or
arise out of or are based upon the omission or alleged omission to state
therein, a material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances in which they were made, not
misleading, in each case to the extent, but only to the extent, that such untrue
statement or

21



--------------------------------------------------------------------------------



 




alleged untrue statement or omission or alleged omission was made in the
Disclosure Package, any Free Writing Offering Document or the Offering
Memorandum, or in any supplement thereto or amendment thereof, in reliance upon
and in conformity with the Initial Purchaser Information; provided, however,
that the obligation of any Initial Purchaser severally and not jointly to
indemnify the Company (including any controlling person, director or officer
thereof) shall be limited to the net proceeds received by the Company from such
Initial Purchaser.
          (c) Any party that proposes to assert the right to be indemnified
under this Section will, promptly after receipt of notice of commencement of any
action, suit or proceeding against such party in respect of which a claim is to
be made against an indemnifying party or parties under this Section, notify each
such indemnifying party of the commencement of such action, suit or proceeding,
enclosing a copy of all papers served. No indemnification provided for in
Section 8(a) or 8(b) shall be available to any party who shall fail to give
notice as provided in this Section 8(c) if the party to whom notice was not
given was unaware of the proceeding to which such notice would have related and
was prejudiced by the failure to give such notice but the omission so to notify
such indemnifying party of any such action, suit or proceeding shall not relieve
it from any liability that it may have to any indemnified party for contribution
or otherwise than under this Section. In case any such action, suit or
proceeding shall be brought against any indemnified party and it shall notify
the indemnifying party of the commencement thereof, the indemnifying party shall
be entitled to participate in, and, to the extent that it shall wish, jointly
with any other indemnifying party similarly notified, to assume the defense
thereof, with counsel reasonably satisfactory to such indemnified party, and
after notice from the indemnifying party to such indemnified party of its
election so to assume the defense thereof and the approval by the indemnified
party of such counsel, the indemnifying party shall not be liable to such
indemnified party for any legal or other expenses, except as provided below and
except for the reasonable costs of investigation subsequently incurred by such
indemnified party in connection with the defense thereof. The indemnified party
shall have the right to employ its counsel in any such action, but the fees and
expenses of such counsel shall be at the expense of such indemnified party
unless (i) the employment of counsel by such indemnified party has been
authorized in writing by the indemnifying parties, (ii) the indemnified party
shall have been advised by counsel that there may be one or more legal defenses
available to it which are different from or in addition to those available to
the indemnifying party (in which case the indemnifying parties shall not have
the right to direct the defense of such action on behalf of the indemnified
party) or (iii) the indemnifying parties shall not have employed counsel to
assume the defense of such action within a reasonable time after notice of the
commencement thereof, in each of which cases the fees and expenses of counsel
shall be at the expense of the indemnifying parties. An indemnifying party shall
not be liable for any settlement of any action, suit, and proceeding or claim
effected without its written consent, which consent shall not be unreasonably
withheld or delayed. No indemnifying party shall, without the prior written
consent of the indemnified party, effect any settlement of any proceeding or
threatened proceeding in respect of which any indemnified party is or could have
been a party and indemnity could have been sought hereunder by such indemnified
party, unless (i) such settlement includes an unconditional release of such
indemnified party from all liability on claims that are the subject matter of
such proceeding and (ii) does not contain any factual or legal admission by or
with respect to any indemnified party or any adverse statement with respect to

22



--------------------------------------------------------------------------------



 




the character, professionalism, expertise or reputation of any Indemnified Party
or any action or inaction of any Indemnified Party.
     9. Contribution. In order to provide for just and equitable contribution in
circumstances in which the indemnification provided for in Section 8(a) or 8(b)
is due in accordance with its terms but for any reason is unavailable to or
insufficient to hold harmless an indemnified party in respect to any losses,
liabilities, claims, damages or expenses referred to therein, then each
indemnifying party shall contribute to the aggregate losses, liabilities,
claims, damages and expenses (including any investigation, legal and other
expenses reasonably incurred in connection with, and any amount paid in
settlement of, any action, suit or proceeding or any claims asserted, but after
deducting any contribution received by any person entitled hereunder to
contribution from any person who may be liable for contribution) incurred by
such indemnified party, as incurred, in such proportion as is appropriate to
reflect the relative benefits received by the Company, on the one hand, and the
Initial Purchasers, on the other hand, from the offering of the Notes pursuant
to this Agreement or, if such allocation is not permitted by applicable law, in
such proportion as is appropriate to reflect not only the relative benefits
referred to above but also the relative fault of the Company, on the one hand,
and the Initial Purchasers, on the other hand, in connection with the statements
or omissions which resulted in such losses, liabilities, claims, damages or
expenses, as well as any other relevant equitable considerations. The Company
and the Initial Purchasers agree that it would not be just and equitable if
contribution pursuant to this Section 9 were determined by pro rata allocation
or by any other method of allocation which does not take account of the
equitable considerations referred to above. The aggregate amount of losses,
liabilities, claims, damages and expenses incurred by an indemnified party and
referred to above shall be deemed to include any legal or other expenses
reasonably incurred by such indemnified party in investigating, preparing or
defending against any litigation, or any investigation or proceeding by any
governmental agency or body, commenced or threatened, or any claim whatsoever
based upon any such untrue or alleged untrue statement or omission or alleged
omission. Notwithstanding the provisions of this Section 9, no Initial Purchaser
shall be required to contribute any amount in excess of the amount by which the
total price at which the Notes resold by it to Eligible Purchasers were offered
to the public exceeds the amount of damages which such Initial Purchaser has
otherwise been required to pay by reason of any such untrue or alleged untrue
statement or omission or alleged omission. No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any person who was not guilty of such
fraudulent misrepresentation. For purposes of this Section 9, each person, if
any, who controls an Initial Purchaser within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act shall have the same rights to
contribution as such Initial Purchaser, and each director of the Company, each
officer of the Company, and each person, if any, who controls the Company within
the meaning of the Section 15 of the Securities Act or Section 20 of the
Exchange Act, shall have the same rights to contribution as the Company. Any
party entitled to contribution will, promptly after receipt of notice of
commencement of any action, suit or proceeding against such party in respect of
which a claim for contribution may be made against another party or parties
under this Section 9, notify such party or parties from whom contribution may be
sought, but the omission so to notify such party or parties from whom
contribution may be sought shall not relieve the party or parties from whom
contribution may be sought from any other obligation it or they may have
hereunder or otherwise than under this Section 9. No party shall be liable for

23



--------------------------------------------------------------------------------



 



contribution with respect to any action, suit, proceeding or claim settled
without its written consent.
     The remedies provided for in Section 8 and this Section 9 are not exclusive
and shall not limit any rights or remedies which otherwise may be available to
any indemnified party in law or in equity.
     10. Conditions of Initial Purchasers’ Obligations. The obligations of the
Initial Purchasers under this Agreement are several and not joint. The
obligations of the Initial Purchasers to purchase and pay for the Notes, as
provided herein, are subject to the absence from any certificates, opinions,
written statements or letters furnished to the Initial Purchasers pursuant to
this Section 10 of any misstatement or omissions and to the satisfaction of the
following additional conditions unless waived in writing by the Representative:
          (a) All of the representations and warranties of the Company contained
in this Agreement shall be true and correct on the date hereof and on each
Closing Date with the same force and effect as if made on and as of the date
hereof and the Closing Date, respectively. The Company shall have performed or
complied with all of the agreements and satisfied all conditions on its part to
be performed, complied with or satisfied hereunder at or prior to each Closing
Date.
          (b) The Offering Memorandum shall have been printed and copies
distributed to the Initial Purchasers not later than 10:00 a.m., New York City
time, on the day following the date of this Agreement or at such later date and
time as to which the Representative may agree.
          (c) No stop order suspending the qualification or exemption from
qualification of the Notes thereof in any jurisdiction referred to in Section
6(e) hereof shall have been issued and no proceeding for that purpose shall have
been commenced or shall be pending or threatened.
          (d) None of the issuance and sale of the Notes pursuant to this
Agreement or any of the transactions contemplated by any of the other
Transaction Documents shall be enjoined (temporarily or permanently) and no
restraining order or other injunctive order shall have been issued; and there
shall not have been any legal action, statute, order, rule, regulation, decree
or other administrative proceeding enacted, instituted, adopted, issued or
threatened against the Company or against any Initial Purchaser relating to the
issuance of the Notes or the Initial Purchaser’s activities in connection
therewith or any other transactions contemplated by this Agreement or the
Offering Memorandum, or the other Transaction Documents. No action, suit or
proceeding shall have been commenced and be pending against or affecting or, to
the best of the Company’s knowledge, threatened against, the Company or any
Subsidiary before any court or arbitrator or any governmental body, agency or
official that, if adversely determined, could reasonably be expected to result
in a Material Adverse Effect; and no stop order shall have been issued
preventing the use of the Preliminary Offering Memorandum, any Free Writing
Offering Document, the Offering Memorandum, or any amendment or supplement
thereto.
          (e) Since the respective dates as of which information is given in the
Disclosure Package, (i) there shall not have occurred any change, or any
development involving

24



--------------------------------------------------------------------------------



 




a prospective change, in or affecting the business, condition (financial or
otherwise), properties, prospects, results of operations, capital stock, or
long-term debt, or a material increase in the short-term debt, of the Company or
any of the Subsidiaries, not contemplated by the Disclosure Package and the
Offering Memorandum that is, in the judgment of the Representative, so material
and adverse as to make it impracticable or inadvisable to proceed with the
offering of the Notes on the terms and in the manner contemplated by the
Transaction Documents, (ii) no dividend or distribution of any kind shall have
been declared, paid or made by the Company or any of the Subsidiaries on any
class of its capital stock, other than as disclosed in the Disclosure Package
and the Offering Memorandum, (iii) none of the Company or any of the
Subsidiaries shall have incurred any liability or obligation, direct or
contingent, that is material, individually or in the aggregate, to the Company
and the Subsidiaries, taken as a whole, and that is required to be disclosed on
a balance sheet or notes thereto in accordance with U.S. GAAP and is not
disclosed on the latest balance sheet or notes thereto included in the
Disclosure Package and the Offering Memorandum and (iv) there shall not have
occurred any event or development relating to or involving the Company or any of
the Subsidiaries, or any of their respective officers or directors that makes
any statement made in the Disclosure Package or the Offering Memorandum untrue
or that, in the opinion of the Company and its counsel or the Initial Purchasers
and their counsel, require the making of any addition to or change in the
Disclosure Package or the Offering Memorandum in order to state a material fact
required by any applicable law, rule or regulation to be stated therein or
necessary in order to make the statements made therein not misleading.
          (f) At each Closing Date and after giving effect to the consummation
of the transactions contemplated by the Transaction Documents, there exists no
Default or Event of Default (as defined in the Indenture).
          (g) The Initial Purchasers shall have received certificates, dated
each Closing Date, signed by the chief executive officer and the chief financial
officer of the Company, in form and substance satisfactory to the
Representative, confirming, as of the Closing Date, the matters set forth in
paragraphs (a), (b), (c), (d) and (e) of this Section 10 and that, as of such
Closing Date, the obligations of the Company to be performed hereunder on or
prior thereto have been duly performed.
          (h) The Initial Purchasers shall have received on the Closing Date:
          (i) an opinion, dated the Closing Date, in form and substance
satisfactory to the Initial Purchasers and Skadden, Arps, Slate, Meagher & Flom
LLP, counsel for the Initial Purchasers, of Locke Liddell & Sapp LLP, counsel
for the Company, to the effect set forth in Exhibit C hereto.
          (ii) an opinion, dated the Closing Date, in form and substance
reasonably satisfactory to the Initial Purchasers, of Skadden, Arps, Slate,
Meagher & Flom LLP, counsel for the Initial Purchasers, relating to this
Agreement and such other related matters as the Initial Purchasers may require.
          (i) Deloitte & Touche LLP (the “Auditor”), the independent registered
public accounting firm for the Company, shall deliver to the Initial Purchasers:
(i) simultaneously with

25



--------------------------------------------------------------------------------



 




the execution of this Agreement a signed letter from the Auditor addressed to
the Initial Purchasers and dated the date of this Agreement, in form and
substance reasonably satisfactory to the Representative and Skadden, Arps,
Slate, Meagher & Flom LLP, counsel for the Initial Purchasers, containing
statements and information of the type ordinarily included in accountants’
“comfort letters” to initial purchasers with respect to the financial statements
and certain financial information contained in the Preliminary Offering
Memorandum, and (ii) on each Closing Date, a signed letter from the Auditor
addressed to the Initial Purchasers and dated the date of such Closing Date(s),
in form and substance reasonably satisfactory to the Representative and Skadden,
Arps, Slate, Meagher & Flom LLP, counsel for the Initial Purchasers, containing
statements and information of the type ordinarily included in accountants’
“comfort letters” to underwriters with respect to the financial statements and
certain financial information contained in the Offering Memorandum.
          (j) The Initial Purchasers and Skadden, Arps, Slate, Meagher & Flom
LLP, counsel to the Initial Purchasers, shall have been furnished with such
information, certificates and documents, in addition to those set forth above,
as they may reasonably require for the purpose of enabling them to review or
pass upon the matters referred to in this Section 10 and in order to evidence
the accuracy, completeness or satisfaction in all material respects of any of
the representations, warranties or conditions herein contained.
          (k) The Company and the Trustee shall have entered into the Indenture
and the Initial Purchasers shall have received counterparts, conformed as
executed, thereof and the Notes shall have been duly executed and delivered by
the Company, and the Notes shall have been duly authenticated by the Trustee.
          (l) On or after the date hereof (i) there shall not have occurred any
downgrading, suspension or withdrawal of, nor shall there have been any
announcement of any potential or intended downgrading, suspension or withdrawal
of, or of any review (or of any potential or intended review) for a possible
downgrading, or with negative implications, or direction not determined of, any
rating of the Company or any securities of the Company (including, without
limitation, the placing of any of the foregoing ratings on credit watch with
negative or developing implications or under review with an uncertain direction)
by any “nationally recognized statistical rating organization” as such term is
defined for purposes of Rule 436(g)(2) under the Securities Act, (ii) there
shall not have occurred any change, nor shall any notice have been given of any
potential or intended change, in the outlook for any rating of the Company or
any securities of the Company by any such rating organization and (iii) no such
rating organization shall have given notice that it has assigned (or is
considering assigning) a lower rating to the Notes than that on which the Notes
were marketed.
          (m) The Notes shall have been approved for trading on The PORTALSM
Market.
          (n) Each of the Transaction Documents and each other agreement or
instrument executed in connection with the transactions contemplated thereby
shall be reasonably satisfactory in form and substance to the Initial Purchasers
and shall have been executed and delivered by all the respective parties thereto
and shall be in full force and effect,

26



--------------------------------------------------------------------------------



 



and there shall have been no material amendments, alterations, modifications or
waivers of any provision thereof since the date of this Agreement.
          (o) All proceedings taken in connection with the issuance of the Notes
and the transactions contemplated by this Agreement, the other Transaction
Documents and all documents and papers relating thereto shall be reasonably
satisfactory to the Initial Purchasers and counsel to the Initial Purchasers.
The Initial Purchasers and counsel to the Initial Purchasers shall have received
copies of such papers and documents as they may reasonably request in connection
therewith, all in form and substance reasonably satisfactory to them.
          (p) All opinions, certificates, letters, schedules, documents or
instruments required by this Section 10 to be delivered by the Company will be
in compliance with the provisions hereof only if they are reasonably
satisfactory in form and substance to the Representative and counsel to the
Initial Purchasers. The Company shall furnish the Initial Purchasers such
conformed copies of such opinions, certificates, letters, schedules, documents
and instruments in such quantities as the Initial Purchasers shall reasonably
request.
          (q) On or prior to the Closing Date, the Initial Purchasers shall have
received a lock up agreement substantially in the form attached hereto as
Exhibit B signed by the Company’s Executive Officers and Directors listed on
Schedule V hereto.
     11. Initial Purchaser Information. The Company acknowledges that the
statements with respect to the offering of the Notes set forth in the third,
fifth and thirteenth paragraphs under the heading “Plan of Distribution” in the
Preliminary Offering Memorandum and the Offering Memorandum constitute the only
written information relating to the Initial Purchasers furnished to the Company
by or on behalf of the Initial Purchasers expressly for use in the Preliminary
Offering Memorandum, the Disclosure Package and the Offering Memorandum, for
purposes of Sections 2(a), 8(a) and 8(b) hereof.
     12. Survival of Representations and Agreements. The representations,
warranties, covenants, agreements, indemnities and other statements of the
Company, its officers and the Initial Purchasers set forth in this Agreement or
made by or on behalf of them, respectively pursuant to this Agreement shall
remain operative and in full force and effect regardless of (i) any
investigation made by or on behalf of the Company, any of its officers of
directors, the Initial Purchasers or any controlling person referred to in
Sections 8 and 9 hereof and (ii) delivery of and payment for the Notes to and by
the Initial Purchasers, and shall be binding upon and shall inure to the benefit
of, any successors, assigns, heirs, personal representatives of the Company, the
Initial Purchasers and the indemnified parties referred to in Section 8 hereof.
The representations, agreements, covenants, indemnities and other statements set
forth in Sections 7, 8, 9, 12 and 13 shall survive the termination of this
Agreement, regardless of any termination or cancellation of this Agreement.
     13. Effective Date of Agreement; Termination.
          (a) This Agreement shall become effective upon execution and delivery
of a counterpart hereof by each of the parties hereto.

27



--------------------------------------------------------------------------------



 




          (b) This Agreement may be terminated in the sole discretion of the
Initial Purchasers by notice to the Company from the Representative, without
liability (other than with respect to Sections 8 and 9 hereof) on the Initial
Purchasers’ part to the Company in the event that the Company has failed,
refused or been unable to perform or satisfy all conditions on its part to be
performed or satisfied hereunder on or prior to the Closing Date, or if:
          (i) there has occurred any material adverse change in the securities
markets or any event, act or occurrence that has materially disrupted, or in the
opinion of the Initial Purchasers, will in the future materially disrupt, the
securities markets or there shall be such a material adverse change in general
financial, political or economic conditions or the effect of international
conditions on the financial markets in the United States is such as to make it,
in the judgment of the Initial Purchasers, inadvisable or impracticable to
market the Notes or enforce contracts for the sale of the Notes;
          (ii) there has occurred any outbreak or material escalation of
hostilities or other calamity or crisis the effect of which on the financial
markets of the United States is such as to make it, in the judgment of the
Initial Purchasers, inadvisable or impracticable to market the Notes or enforce
contracts for the sale of the Notes;
          (iii) trading in any securities of the Company has been suspended or
materially limited or trading generally on the New York Stock Exchange, the
American Stock Exchange or the Nasdaq Global Market shall have been suspended or
materially limited, or minimum or maximum prices for trading shall have been
fixed, or maximum ranges for prices for securities shall have been required by
any of said exchanges or by order of the Commission, the National Association of
Securities Dealers, Inc. or other regulatory body or governmental authority
having jurisdiction;
          (iv) a banking moratorium has been declared by any state or Federal a
banking moratorium has been declared by any state or Federal authority;
          (v) in the judgment of the Initial Purchasers, there has been since
the time of the execution of the Purchase Agreement or since the respective
dates as of which information is given in the Disclosure Package, any material
adverse change in the assets, properties, condition (financial or otherwise), or
in the results or operations, business affairs or business prospects or cash
flows of the Company and its subsidiaries, taken as a whole, whether or not
arising in the ordinary course of business; or
          (vi) any debt securities of the Company shall have been downgraded or
placed on any “watch list” for possible downgrading by any “nationally
recognized statistical rating organization” as defined for purposes of Rule
436(g) under the Securities Act.
          (c) If this Agreement shall be terminated pursuant to any of the
provisions hereof, or if the sale of the Notes provided for herein is not
consummated because any condition to the obligations of the Initial Purchasers
set forth herein is not satisfied or because of any refusal, inability or
failure on the part of the Company to perform any agreement herein or comply
with any provision hereof, the Company will, subject to demand by the Initial
Purchasers,

28



--------------------------------------------------------------------------------



 




reimburse the Initial Purchasers for all out of pocket expenses (including the
fees and expenses of the Initial Purchasers’ counsel), incurred by the Initial
Purchasers in connection herewith. If this Agreement is terminated pursuant to
Section 14 by reason of the default of one or more of the Initial Purchasers,
the Company shall not be obligated to reimburse any Initial Purchaser on account
of such expenses.
     14. Substitution of Initial Purchasers. If any Initial Purchaser shall
default in its obligation to purchase on the Closing Date the Notes agreed to be
purchased hereunder, the Representative shall have the right, within 36 hours
thereafter, to make arrangements for any other Initial Purchasers, to purchase
such Notes on the terms contained herein. If, however, the Representative shall
not have completed such arrangements within such 36-hour period, then the
Company shall be entitled to a further period of thirty-six hours within which
to procure another party or other parties to purchase such Notes on such terms.
If, after giving effect to any arrangements for the purchase of the Notes of the
defaulting Initial Purchaser by the Representative and the Company as provided
above, the aggregate amount of Notes which remains unpurchased on the Closing
Date does not exceed one-tenth of the aggregate amount of all the Notes that all
the Initial Purchasers are obligated to purchase on such date, then the Company
shall have the right to require the Representative to purchase the aggregate
amount of Notes which the Representative agreed to purchase hereunder at such
date and, in addition, to require the Representative to purchase the share of
the aggregate amount of the Notes of the defaulting Initial Purchaser for which
such arrangements have not been made; but nothing herein shall relieve the
defaulting Initial Purchaser from liability for its default. In any such case,
either the Representative or the Company shall have the right to postpone the
Closing Date for a period of not more than seven days in order to effect any
necessary changes and arrangements (including any necessary amendments or
supplements to the Offering Memorandum or any other documents).
     If, after giving effect to any arrangements for the purchase of the Notes
of the defaulting Initial Purchaser by the Representative and the Company as
provided above, the aggregate amount of such Notes which remains unpurchased
exceeds 10% of the aggregate amount of all the Notes to be purchased at such
date, then this Agreement shall terminate, without liability on the part of the
Representative to the Company and without liability on the part of the Company
except as provided in Sections 7, 8, 9 and 13(b). The provisions of this
Section 14 shall not in any way affect the liability of the defaulting Initial
Purchaser to the Company or the Representative arising out of such default. The
term “Initial Purchaser” as used in this Agreement shall include any person
substituted under this Section 14 with like effect as if such person had
originally been a party to this Agreement with respect to such Securities.
     15. Notices. All communications hereunder shall be in writing and, if sent
to the Initial Purchasers, shall be hand-delivered, mailed by first-class mail,
couriered by next-day air courier or faxed and confirmed in writing to CIBC
World Markets Corp., 300 Madison Avenue, 5th Floor, New York, New York 10017,
Attention: Andrew MacInnes, Equity Capital Markets, as Representative on behalf
of the Initial Purchasers and with a copy to Skadden, Arps, Slate, Meagher &
Flom LLP, Four Times Square, New York, New York 10036, Attention: David J.
Goldschmidt, Esq. If sent to the Company, shall be mailed, delivered, couriered
or faxed and confirmed in writing to Pioneer Companies, Inc., 700 Louisiana
Street, Suite 4300, Houston,

29



--------------------------------------------------------------------------------



 



Texas 77002, Attention: Corporate Secretary, and with a copy to Locke Liddell &
Sapp, JP Morgan Chase Tower, 600 Travis, Houston, Texas, 77002, Attention: David
Elder, Esq.
     16. Successors. This Agreement shall inure to the benefit of, and shall be
binding upon, the Initial Purchasers, the Company and their respective
successors, legal representatives and assigns, and nothing expressed or
mentioned in this Agreement is intended or shall be construed to give any other
person any legal or equitable right, remedy or claim under or in respect of, or
by virtue of, this Agreement or any provision herein contained; this Agreement
and all conditions and provisions hereof being intended to be and being for the
sole and exclusive benefit of such persons and for the benefit of no other
person except that (i) the indemnities of the Company contained in Section 8
hereof shall also be for the benefit of the controlling persons and agents
referred to in Sections 8 and 9 hereof and (ii) the indemnities of the Initial
Purchasers contained in Section 8 hereof shall also be for the benefit of the
directors of the Company, and its officers, employees and agents and any
controlling person or persons referred to in Sections 8 and 9 hereof. No
purchaser of Notes from the Initial Purchasers will be deemed a successor, legal
representative or assign because of such purchase.
     17. No Waiver; Modifications in Writing. No failure or delay on the part of
the Company or the Initial Purchasers in exercising any right, power or remedy
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right, power or remedy preclude any other or further
exercise thereof or the exercise of any other right, power or remedy. The
remedies provided for herein are cumulative and are not exclusive of any
remedies that may be available to the Company or the Initial Purchasers at law
or in equity or otherwise. No waiver of or consent to any departure by the
Company or the Initial Purchasers from any provision of this Agreement shall be
effective unless signed in writing by the party entitled to the benefit thereof;
provided that notice of any such waiver shall be given to each party hereto as
set forth above. Except as otherwise provided herein, no amendment, modification
or termination of any provision of this Agreement shall be effective unless
signed in writing by or on behalf of the Company and the Initial Purchasers. Any
amendment, supplement or modification of or to any provision of this Agreement,
any waiver of any provision of this Agreement, and any consent to any departure
by the Company or the Initial Purchasers from the terms of any provision of this
Agreement shall be effective only in the specific instance and for the specific
purpose for which made or given. Except where notice is specifically required by
this Agreement, no notice to or demand on the Company in any case shall entitle
the Company to any other or further notice or demand in similar or other
circumstances.
     18. Entire Agreement. This Agreement constitutes the entire agreement among
the parties hereto and supersedes all prior agreements, understandings and
arrangements, oral or written, among the parties hereto with respect to the
subject matter hereof.
     19. Applicable Law. THE VALIDITY AND INTERPRETATION OF THIS AGREEMENT, AND
THE TERMS AND CONDITIONS SET FORTH HEREIN SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK. TIME IS OF THE ESSENCE IN
THIS AGREEMENT.
     20. Contractual Relationship. The Company acknowledges and agrees that each
of the Initial Purchasers has acted and is acting solely in the capacity of a
principal in an arm’s

30



--------------------------------------------------------------------------------



 



length transaction between the Company, on the one hand, and the Initial
Purchasers, on the other hand, with respect to the offering of Notes
contemplated hereby (including in connection with determining the terms of the
offering) and not as a financial advisor, agent or fiduciary to the Company or
any other person. Additionally, the Company acknowledges and agrees that the
Initial Purchasers have not and will not advise the Company or any other person
as to any legal, tax, investment, accounting or regulatory matters in any
jurisdiction. The Company has consulted with its own advisors concerning such
matters and shall be responsible for making its own independent investigation
and appraisal of the transactions contemplated hereby, and the Initial
Purchasers shall have no responsibility or liability to the Company or any other
person with respect thereto, whether arising prior to or after the date hereof.
Any review by the Initial Purchasers of the Company, the transactions
contemplated hereby or other matters relating to such transactions have been and
will be performed solely for the benefit of the Initial Purchasers and shall not
be on behalf of the Company. The Company agrees that it will not claim that the
Initial Purchasers or any of them has rendered advisory services of any nature
or respect, or owes a fiduciary duty to the Company or any other person in
connection with any such transaction or the process leading thereto.
     21. Partial Unenforceability. The invalidity or unenforceability of any
Section, paragraph or provision of this Agreement shall not affect the validity
or enforceability of any other Section, paragraph or provision hereof.
     22. Headings. The headings herein are inserted for convenience of reference
only and are not intended to be part of, or to affect the meaning or
interpretation of, this Agreement.
     23. Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original, but all such
counterparts shall together constitute one and the same instrument. Delivery of
a signed counterpart of this Agreement by facsimile transmission shall
constitute valid and sufficient delivery thereof.
[Signature page follows]

31



--------------------------------------------------------------------------------



 



     If the foregoing correctly sets forth the understanding among the Initial
Purchasers and the Company please so indicate in the space provided below for
that purpose, whereupon this letter shall constitute a binding agreement among
us.

            Very truly yours,

PIONEER COMPANIES, INC.
      By:   /s/ Michael Y. McGovern         Name:   Michael Y. McGovern       
Title:   President and Chief Executive Officer     

Accepted and agreed to as of
the date first above written:

         
By:
  CIBC WORLD MARKETS CORP.    
 
       
 
  /s/ Timothy J.F. Wilding
 
Name: Timothy J.F. Wilding    
 
  Title: Managing Director    

32



--------------------------------------------------------------------------------



 



SCHEDULE I
INITIAL PURCHASERS

              Aggregate Amount of     Firm Notes to be Name   Purchased  
CIBC World Markets Corp.
    90,000,000  
CRT Capital Group LLC
    10,000,000  

 



--------------------------------------------------------------------------------



 



SCHEDULE II
SUBSIDIARIES

      Name of Company   Jurisdiction
PCI Chemicals Canada Company
  Nova Scotia
Pioneer Americas LLC
  Delaware
Pioneer Transportation LLC
  Delaware
Imperial West Chemical Co.
  Nevada
KNA California, Inc.
  Delaware
Pioneer (East), Inc.
  Delaware
Pioneer Licensing, Inc.
  Delaware
Pioneer Water Technologies, Inc.
  Delaware
KWT, Inc.
  Delaware

     CANSO Chemicals Limited, a Nova Scotia corporation, is owned one-third by
PCI Chemicals Canada Company. All of the other subsidiaries are 100%-owned by
Pioneer.

 



--------------------------------------------------------------------------------



 



SCHEDULE III
PRICING SUPPLEMENT
***FINAL PRICING TERMS***
Pioneer Companies, Inc.
$100,000,000
aggregate principal amount of
2.75% Convertible Senior Subordinated Notes due 2027
This term sheet relates only to the securities described below and should be
read together with the preliminary offering memorandum, dated
March 19, 2007 (including the documents incorporated by reference in the
preliminary offering memorandum) relating to these securities.

     
Issuer:
  Pioneer Companies, Inc.
 
   
NASDAQ Ticker for Common Stock:
  PONR
 
   
Issue:
  Convertible Senior Subordinated Notes due 2027
 
   
Aggregate Principal Amount Offered:
  $100,000,000; plus a 13-day option to purchase up to an additional $20,000,000
in principal amount of the notes 
 
   
Issue Price
  100% 
 
   
Interest:
  2.75% 
 
   
Interest Payment Dates:
  March 1 and September 1 of each year, beginning September 1, 2007
 
   
Contingent Interest:
  Beginning with the six-month interest period commencing March 1, 2014, we will
pay contingent interest in cash during any six-month interest period in which
the trading price of the notes for each of the five trading days ending on the
second trading day immediately preceding the first day of the applicable
six-month interest period equals or exceeds 120% of the principal amount of the
notes.
 
   
 
  During any interest period when contingent interest shall be payable, the
contingent interest payable per $1,000 principal amount of notes will equal 0.3%
of the average trading price of $1,000 principal amount of the notes during the
five trading days immediately preceding the first day of the applicable
six-month interest period.
 
   
Maturity:
  March 1, 2027
 
   
NASDAQ closing price on 20-Mar-2007:
  $27.16 
 
   
Conversion Premium:
  30% over NASDAQ closing price on March 20, 2007 
 
   
Conversion Price:
  Approximately $35.31
 
   
Conversion Rate:
  28.3222 shares of common stock per $1,000 principal amount of notes 
 
   
Optional Redemption:
  We may redeem the notes, at our option, in whole or in part beginning on
March 6, 2014 at a redemption price payable in cash equal to 100% of the
principal amount of the notes, plus accrued and unpaid interest (including
contingent interest, if any) and additional interest, if any, to, but not
including, the redemption date.
 
   
Repurchase:
  Holders may require us to repurchase their notes, on March 1, 2014, March 1,
2017 and March 1, 2022, at a repurchase price in cash equal to 100% of the
principal amount of the notes, plus accrued and unpaid interest (including
contingent interest, if any) and additional interest, if any, to, but not
including, the repurchase date.
 
  Subject to certain exceptions, holders may require us to repurchase their
notes if a fundamental change occurs, at a repurchase price in cash equal to
100% of the principal amount of the notes, plus accrued and unpaid interest
(including contingent interest, if any) and additional interest, if any, to, but
not including, the repurchase date.

 



--------------------------------------------------------------------------------



 



     
Book-Running Manager:
  CIBC World Markets Corp.
 
   
Co-Manager:
  CRT Capital Group LLC
 
   
Trade Date:
  March 20, 2007
 
   
Settlement Date:
  March 26, 2007
 
   
Listing:
  None
 
   
CUSIP:
  723643 AA0 
 
   
Comparable Yield:
  We and each holder of notes will agree to treat the notes, for United States
federal income tax purposes, as debt instruments that are subject to the
Treasury regulations that govern contingent payment debt instruments and to be
bound by our application of such regulations to the notes, including our
determination that the rate at which interest will be deemed to accrue for
United States federal income tax purposes will be 8.5% compounded semi-annually.
Accordingly, each holder will recognize taxable income significantly in excess
of cash received while the notes are outstanding. In addition, a U.S. Holder
will recognize ordinary income upon a sale, exchange, conversion, redemption, or
repurchase of the notes at a gain.
 
   
Adjustment to conversion rate upon a fundamental change:
  The following table sets forth the “stock price,” “effective date” and number
of additional shares per $1,000 principal amount of the notes by which the
conversion rate for the notes will be increased in the event of certain
fundamental changes:

                                                                               
                      Stock Price Effective Date   $27.16   $31.00   $34.00  
$37.00   $40.00   $45.00   $50.00   $60.00   $70.00   $80.00   $90.00   $100.00
March 26, 2007
    8.4967       8.1326       6.8954       5.9183       5.1278       4.1156    
  3.3678       2.3545       1.7192       1.3028       1.0056       0.7898  
March 1, 2008
    8.4967       8.0294       6.7572       5.7535       4.9503       3.9311    
  3.1878       2.1945       1.5849       1.1903       0.9134       0.7138  
March 1, 2009
    8.4967       7.7875       6.4807       5.4589       4.6503       3.6356    
  2.9078       1.9595       1.3921       1.0353       0.7878       0.6108  
March 1, 2010
    8.4967       7.4552       6.1043       5.0643       4.2528       3.2534    
  2.5538       1.6695       1.1607       0.8516       0.6422       0.4958  
March 1, 2011
    8.4967       7.0165       5.6102       4.5508       3.7378       2.7667    
  2.1078       1.3178       0.8907       0.6441       0.4822       0.3698  
March 1, 2012
    8.4967       6.3810       4.8984       3.8102       3.0078       2.0934    
  1.5178       0.8861       0.5792       0.4153       0.3111       0.2398  
March 1, 2013
    8.4967       5.4423       3.8219       2.7048       1.9428       1.1734    
  0.7598       0.3928       0.2507       0.1841       0.1411       0.1118  
March 1, 2014
    8.4967       3.9359       1.6896       0.5346       0.1178       0.0000    
  0.0000       0.0000       0.0000       0.0000       0.0000       0.0000  

Notwithstanding the foregoing, in no event will the total number of shares of
common stock issuable upon conversion exceed 36.8189 per $1,000 principal amount
of notes; subject to adjustment in the same manner as the conversion rate as set
forth under “Description of Notes—Conversion Procedures—Conversion Rate
Adjustments” in the offering memorandum.
The exact stock price and effective date may not be set forth in the table. In
such event:

•   If the stock price is between two stock price amounts on the table or the
effective date is between two dates on the table, the number of additional
shares will be determined by straight-line interpolation between the number of
additional shares set forth for the higher and lower stock price amounts and the
two dates, as applicable, based on a 365-day year.   •   If the stock price is
in excess of $100.00 per share (subject to adjustment as described below), no
additional shares will be issued.   •   If the stock price is less than $27.16
per share (subject to adjustment as described below), no additional shares will
be issued.

The stock prices set forth in the first row of the table will be adjusted as of
any date on which the conversion rate of the notes is adjusted as set forth
under “Description of Notes—Conversion Procedures—Conversion Rate Adjustments”
in the offering memorandum (and other than any increase to the conversion rate
for a fundamental change as described in this section). The adjusted stock
prices will equal the stock prices applicable immediately prior to such
adjustment multiplied by a fraction, the numerator of which is the conversion
rate immediately prior to the adjustment giving rise to the stock price
adjustment and the denominator of which is the conversion rate as so adjusted.
The number of additional shares will be adjusted in the same manner as the
conversion rate as set forth under “Description of Notes —Conversion
Procedures—Conversion Rate Adjustments” in the offering memorandum.

 



--------------------------------------------------------------------------------



 




Certain continued listing standards of the Nasdaq Stock Market potentially limit
the amount by which we may increase the conversion rate. These standards
generally require us to obtain the approval of our stockholders before entering
into certain transactions that potentially result in the issuance of 20% or more
of our outstanding common stock under certain circumstances. Accordingly, we
will not increase the conversion rate in a manner that would require us to issue
shares as described above beyond the maximum level permitted by these continued
listing standards; and to the extent that an increase of the conversion rate
would otherwise have required the issuance of 20% or more of our outstanding
common stock, we will issue shares only up to such limitation, and pay the
balance in cash. In accordance with these listing standards, these restrictions
will apply at any time when the notes are outstanding, regardless of whether we
then have a class of securities quoted on The Nasdaq Stock Market.
Use of Proceeds
We expect to receive net proceeds from this offering, after deducting the
estimated discounts and commissions of the initial purchasers and other offering
expenses, of approximately $96.25 million, assuming the initial purchasers do
not exercise their option to purchase up to an additional $20 million aggregate
principal amount of notes.
We intend to use the net proceeds of this offering to (i) redeem the $75 million
outstanding principal balance of our 10% Senior Secured Notes due 2008, and
(ii) assist in financing the capital costs for the previously announced
conversion and expansion of our St. Gabriel, Louisiana plant. Any remaining net
proceeds, including those from the exercise of the initial purchasers’ option to
purchase additional shares, will be used for general corporate purposes. Pending
such uses, we intend to invest the net proceeds in short-term, interest-bearing,
investment-grade securities.
The information herein supplements and supersedes the information in the
preliminary offering memorandum dated March 19, 2007.
This material is confidential and is for your information only and is not
intended to be used by anyone other than you. This information does not purport
to be a complete description of these securities or the offering. Please refer
to the offering memorandum for a complete description.
This communication is being distributed solely to Qualified Institutional
Buyers, as defined in Rule 144A under the Securities Act of 1933.
This communication does not constitute an offer to sell or the solicitation of
an offer to buy any securities in any jurisdiction to any person to whom it is
unlawful to make such offer or solicitation in such jurisdiction.
A copy of the offering memorandum for the offering can be obtained from CIBC
World Markets Corp., 425 Lexington Ave, 5th Floor, New York, New York 10017,
Attention: USE Prospectus Department, telephone: 212-667-7200, toll free:
866-895-5637, facsimile: 212-667-6303, email: useprospectus@us.cibc.com.

 



--------------------------------------------------------------------------------



 



SCHEDULE IV
FREE WRITING OFFERING DOCUMENTS
None.

 



--------------------------------------------------------------------------------



 



SCHEDULE V
PERSONS PARTY TO LOCK UP AGREEMENT

      Name   Office
Michael Y. McGovern
  Director, Chairman, President and Chief Executive Officer
 
   
David A. Scholes
  Director, Senior Vice President, Operations
 
   
Robert Allen
  Director
 
   
Marvin Lesser
  Director
 
   
Charles Mears
  Director
 
   
Richard Urbanowski
  Director
 
   
Gary L. Pittman
  Senior Vice President, Chief Financial Officer, Secretary and Treasurer
 
   
Jerry B. Bradley
  Vice President, Human Resources
 
   
Ronald E. Ciora
  Vice President, Sales and Marketing
 
   
Michael Mazzarello
  Vice President, Logistics and Materials Management
 
   
Carl Monticone
  Vice President, Controller and Assistant Secretary
 
   
Gary L. Sulik
  Vice President, Manufacturing
 
   
Bruce K. Williams
  Vice President, Distribution

 



--------------------------------------------------------------------------------



 



EXHIBIT A
FORM OF REGISTRATION RIGHTS AGREEMENT
REGISTRATION RIGHTS AGREEMENT
BETWEEN
PIONEER COMPANIES, INC.,
AS ISSUER,
AND
CIBC WORLD MARKETS CORP.,
AND
CRT CAPITAL GROUP LLC
AS INITIAL PURCHASERS,
DATED AS OF MARCH 26, 2007

 



--------------------------------------------------------------------------------



 



     REGISTRATION RIGHTS AGREEMENT dated as of March 26, 2007 (this
“Agreement”), between Pioneer Companies, a Delaware corporation (the “Company”),
CIBC World Markets Corp. (“CIBC”) and CRT Capital Group LLC (together with CIBC,
the “Initial Purchasers”). In order to induce CIBC, as representative of the
Initial Purchasers, to enter into the Purchase Agreement, dated March 20, 2007
(the “Purchase Agreement”), between the Company and CIBC, as representative of
the Initial Purchasers, the Company has agreed to provide the registration
rights set forth in this Agreement.
     The Company agrees with the Initial Purchasers, (i) for their benefit as
Initial Purchasers and (ii) for the benefit of the beneficial owners (including
the Initial Purchasers) from time to time of the Notes (as defined herein) and
the beneficial owners from time to time of the Underlying Common Stock (as
defined herein) issued upon conversion of the Notes (each of the foregoing, a
“Holder,” and together, the “Holders”), as follows:
     SECTION 1. Definitions. Capitalized terms used herein without definition
shall have their respective meanings set forth in the Purchase Agreement. As
used in this Agreement, the following terms shall have the following meanings:
     “Additional Interest Amount” has the meaning set forth in Section 2(f)
hereof.
     “Affiliate” means with respect to any specified person, an “affiliate,” as
defined in Rule 144 (as defined below), of such person.
     “Amendment Effectiveness Deadline Date” has the meaning set forth in
Section 2(e) hereof.
     “Business Day” means each Monday, Tuesday, Wednesday, Thursday and Friday
that is not a day on which banking institutions in The City of New York are
authorized or obligated by law or executive order to close.
     “Commission” means the Securities and Exchange Commission.
     “Common Stock” means the shares of common stock, $0.01 par value per share,
of the Company, together with any other shares of common stock as may constitute
“Common Stock” for purposes of the Indenture (as defined below), including the
Underlying Common Stock.
     “Conversion Price” has the meaning assigned such term in the Indenture.
     “Damages Accrual Period” has the meaning set forth in Section 2(f) hereof.
     “Damages Payment Date” means each March 1 and September 1.
     “Deferral Notice” has the meaning set forth in Section 3(i)(ii) hereof.
     “Deferral Period” has the meaning set forth in Section 3(i) hereof.
     “Designated Event” has the meaning set forth in the Indenture.

 



--------------------------------------------------------------------------------



 



     “EDGAR” has the meaning set forth in Section 3(f) hereof.
     “Effectiveness Deadline Date” has the meaning set forth in Section 2(a)
hereof.
     “Effectiveness Period” means the period commencing on the date hereof and
ending on the earlier of the date that all Registrable Securities have ceased to
be Registrable Securities or have ceased to be outstanding.
     “Election and Questionnaire” means a written election delivered to the
Company containing substantially the information called for by the Selling
Securityholder Election and Questionnaire attached as Annex A to the Offering
Memorandum of the Company dated March 20, 2007, relating to the Notes, as such
written election may be amended upon the advice of nationally-recognized counsel
experienced in such matters, to the extent reasonably necessary to ensure
compliance with applicable law.
     “Election Holder” means, on any date, any Holder that has delivered an
Election and Questionnaire to the Company on or prior to such date.
     “Event” has the meaning set forth in Section 2(f) hereof.
     “Exchange Act” means the Securities Exchange Act of 1934, as amended, and
the rules and regulations of the Commission promulgated thereunder.
     “Filing Deadline Date” has the meaning set forth in Section 2(a) hereof.
     “Holder” has the meaning set forth in the second paragraph of this
Agreement.
     “Indenture” means the Indenture, dated as of the date hereof, between the
Company and Wells Fargo Bank, National Association, as trustee, pursuant to
which the Notes shall be issued.
     “Initial Purchasers” has the meaning set forth in the preamble hereof.
     “Initial Shelf Registration Statement” has the meaning set forth in Section
2(a) hereof.
     “Issue Date” means March 26, 2007.
     “Material Event” has the meaning set forth in Section 3(i) hereof.
     “Note Register” has the meaning set forth in the Indenture.
     “Note Registrar” has the meaning set forth in the Indenture.
     “Notes” means the 2.75% Convertible Senior Subordinated Notes due 2027 of
the Company issued and sold pursuant to the Purchase Agreement.
     “Purchase Agreement” has the meaning set forth in the preamble hereof.
     “Prospectus” means the prospectus included in any Registration Statement
(as defined below) (including, without limitation, a prospectus that discloses
information previously omitted

2



--------------------------------------------------------------------------------



 



from a prospectus filed as part of an effective Registration Statement in
reliance upon Rule 430A or 430B promulgated under the Securities Act), as
amended or supplemented by any amendment or prospectus supplement, including
post-effective amendments, and all materials incorporated by reference or
explicitly deemed to be incorporated by reference in such Prospectus.
     “Record Date” means each January 15 and July 15.
     “Record Holder” means, with respect to any Damages Payment Date relating to
any Notes as to which any Additional Interest Amount has accrued, the registered
Holder of such Note on the February 15 immediately preceding a Damages Payment
Date occurring on a March 1, and on the August 15 immediately preceding a
Damages Payment Date occurring on a September 1.
     “Registrable Securities” means the Notes until such Notes have been
converted into or exchanged for the Underlying Common Stock and, at all times
subsequent to any such conversion or exchange, the Underlying Common Stock and
any securities into or for which such Underlying Common Stock has been converted
or exchanged, and any security issued with respect thereto upon any stock
dividend, split or similar event until, in the case of any such security, the
earliest of:
     (a) the date on which such security has been registered under the
Securities Act and disposed of pursuant to an effective registration statement;
     (b) the date on which such security is distributed to the public pursuant
to Rule 144 under the Securities Act or may be sold or transferred by a person
who is not an Affiliate of the Company pursuant to Rule 144(k) under the
Securities Act (or any other similar provision then in force) without any volume
or manner of sale restrictions thereunder; and
     (c) the date on which such securities cease to be outstanding (whether as a
result of repurchase and cancellation, conversion or otherwise).
     “Registration Statement” means any registration statement of the Company
that covers any of the Registrable Securities pursuant to the provisions of this
Agreement, including the Prospectus, amendments and supplements to such
Registration Statement, including post-effective amendments, all exhibits and
all materials incorporated by reference or explicitly deemed to be incorporated
by reference in such Registration Statement.
     “Restricted Securities” means “restricted securities” as defined in
Rule 144.
     “Rule 144” means Rule 144 under the Securities Act, as such Rule may be
amended from time to time, or any similar rule or regulation hereafter adopted
by the Commission.
     “Rule 144A” means Rule 144A under the Securities Act, as such Rule may be
amended from time to time, or any similar rule or regulation hereafter adopted
by the Commission.
     “Securities Act” means the Securities Act of 1933, as amended, and the
rules and regulations promulgated by the Commission thereunder.

3



--------------------------------------------------------------------------------



 



     “Shelf Registration Statement” has the meaning set forth in Section 2(b)
hereof.
     “Special Counsel” means Skadden, Arps, Slate, Meagher & Flom LLP or one
such other successor counsel as shall be specified by the Holders of a majority
of the Registrable Securities and reasonably acceptable to the Company, but
which may, with the written consent of each Initial Purchaser (which shall not
be unreasonably withheld), be another nationally recognized law firm experienced
in securities law matters designated by the Company, the reasonable fees and
expenses in connection with Blue Sky qualifications of the Registrable
Securities of which will be paid by the Company pursuant to Section 5 hereof.
For purposes of determining the Holders of a majority of the Registrable
Securities in this definition, Holders of Notes shall be deemed to be the
Holders of the number of shares of Underlying Common Stock into which such Notes
are or would be convertible as of the date the consent is requested.
     “Subsequent Shelf Registration Statement” has the meaning set forth in
Section 2(c) hereof.
     “TIA” means the Trust Indenture Act of 1939, as amended.
     “Trustee” means Wells Fargo Bank, National Association, the trustee under
the Indenture.
     “Underlying Common Stock” means the Common Stock into which the Notes are
convertible or issued upon any such conversion.
     SECTION 2. Shelf Registration. (a) The Company shall use its reasonable
best efforts to prepare and file or cause to be prepared and filed with the
Commission, by the date (the “Filing Deadline Date”) ninety (90) calendar days
after the Issue Date, a Registration Statement for an offering to be made on a
delayed or continuous basis pursuant to Rule 415 of the Securities Act (a “Shelf
Registration Statement”) registering the resale from time to time by Holders
thereof of all of the Registrable Securities (the “Initial Shelf Registration
Statement”). The Initial Shelf Registration Statement shall be on Form S-3 or
another appropriate form permitting registration of such Registrable Securities
for resale by such Holders in accordance with the methods of distribution
elected by the Holders and set forth in the Initial Shelf Registration
Statement. The Company shall use its reasonable best efforts to cause the
Initial Shelf Registration Statement to be declared effective under the
Securities Act by the date that is one-hundred and eighty (180) calendar days
after the Issue Date (the “Effectiveness Deadline Date”), and to keep the
Initial Shelf Registration Statement (or any Subsequent Shelf Registration
Statement) continuously effective under the Securities Act until the expiration
of the Effectiveness Period. At the time the Initial Shelf Registration
Statement is declared effective, each Holder that became an Election Holder on
or prior to the date ten (10) Business Days prior to such time of effectiveness
shall be named as a selling securityholder in the Initial Shelf Registration
Statement and the related Prospectus in such a manner as to permit such Holder
to deliver such Prospectus to purchasers of Registrable Securities in accordance
with applicable law. No Holder that is not an Election Holder shall be entitled
to be named as a selling securityholder in or have the Registrable Securities
held by it covered in a Shelf Registration Statement. The Company shall use its
reasonable best efforts to ensure that none of the Company’s

4



--------------------------------------------------------------------------------



 



securityholders (other than the Holders of Registrable Securities) shall have
the right to include any of the Company’s securities in the Shelf Registration
Statement.
     (b) The Company shall be deemed not to have used its reasonable best
efforts to keep the Initial Shelf Registration Statement effective during the
requisite period if the Company voluntarily takes any action that would result
in Holders of Registrable Securities covered thereby not being able to offer and
sell any of such Registrable Securities during that period, unless such action
is required by applicable law and the Company thereafter promptly complies with
the requirements of paragraph 3(i) below.
     (c) If the Initial Shelf Registration Statement or any Subsequent Shelf
Registration Statement ceases to be effective for any reason at any time during
the Effectiveness Period (other than because all Registrable Securities
registered thereunder shall have been resold pursuant thereto or shall have
otherwise ceased to be Registrable Securities), the Company shall use its
reasonable best efforts to obtain the prompt withdrawal of any order suspending
the effectiveness thereof, and in any event shall within thirty (30) days of
such cessation of effectiveness amend the Shelf Registration Statement in a
manner reasonably expected to obtain the withdrawal of the order suspending the
effectiveness thereof, or file an additional Shelf Registration Statement
covering all of the securities that as of the date of such filing are
Registrable Securities (a “Subsequent Shelf Registration Statement”). If a
Subsequent Shelf Registration Statement is filed, the Company shall use its
reasonable best efforts to cause the Subsequent Shelf Registration Statement to
become effective as promptly as is practicable after such filing and to keep
such Registration Statement (or subsequent Shelf Registration Statement)
continuously effective until the end of the Effectiveness Period.
     (d) The Company shall supplement and amend the Shelf Registration Statement
if required by the rules, regulations or instructions applicable to the
registration form used by the Company for such Shelf Registration Statement, if
required by the Securities Act or as necessary to name an Election Holder as a
selling securityholder pursuant to Section 2(e) below.
     (e) Each Holder agrees that if such Holder wishes to sell Registrable
Securities pursuant to a Shelf Registration Statement and related Prospectus, it
will do so only in accordance with this Section 2(e) and Section 3(i) of this
Agreement. Following the date that the Initial Shelf Registration Statement is
declared effective, each Holder that is not an Election Holder wishing to sell
Registrable Securities pursuant to a Shelf Registration Statement and related
Prospectus agrees to deliver an Election and Questionnaire to the Company at
least fifteen (15) Business Days prior to any intended distribution of
Registrable Securities under the Shelf Registration Statement. From and after
the date the Initial Shelf Registration Statement is declared effective, the
Company shall, as promptly as practicable after the date an Election and
Questionnaire is delivered to the Company in accordance with the provisions of
Section 8(d), and in any event upon the later of (1) fifteen (15) Business Days
after such date or (2) fifteen (15) Business Days after the expiration of any
Deferral Period in effect when the Election and Questionnaire is delivered or
put into effect within fifteen (15) Business Days of such delivery date:
     (i) if required by applicable law, file with the Commission a
post-effective amendment to the Shelf Registration Statement or prepare and, if

5



--------------------------------------------------------------------------------



 



required by applicable law, file a supplement to the related Prospectus or a
supplement or amendment to any document incorporated therein by reference or
file any other required document so that the Holder delivering such Election and
Questionnaire is named as a selling securityholder in the Shelf Registration
Statement and the related Prospectus in such a manner as to permit such Holder
to deliver such Prospectus to purchasers of the Registrable Securities in
accordance with applicable law and, if the Company shall file a post-effective
amendment to the Shelf Registration Statement, use its reasonable best efforts
to cause such post-effective amendment to be declared effective under the
Securities Act as promptly as is practicable, but in any event by the date (the
“Amendment Effectiveness Deadline Date”) that is forty-five (45) days after the
date such post-effective amendment is required by this clause to be filed by the
Company in accordance with this clause (i);
     (ii) provide such Holder copies of any documents filed pursuant to Section
2(e)(i); and
     (iii) notify such Holder as promptly as practicable after the effectiveness
under the Securities Act of any post-effective amendment filed pursuant to
Section 2(e)(i);
provided, that if such Election and Questionnaire is delivered during a Deferral
Period, the Company shall so inform the Holder delivering such Election and
Questionnaire and shall take the actions set forth in clauses (i), (ii) and
(iii) above upon expiration of the Deferral Period in accordance with
Section 3(i). Notwithstanding anything contained herein to the contrary, (i) the
Company shall be under no obligation to name any Holder that is not an Election
Holder as a selling securityholder in any Registration Statement or related
Prospectus and (ii) the Amendment Effectiveness Deadline Date shall be extended
by up to fifteen (15) Business Days from the expiration of a Deferral Period if
such Deferral Period shall be in effect on the Amendment Effectiveness Deadline
Date.
     (f) The parties hereto agree that the Holders of Notes that are Registrable
Securities will suffer damages, and that it would not be feasible to ascertain
the extent of such damages with precision, if, other than as permitted
hereunder,
     (i) the Initial Shelf Registration Statement has not been filed on or prior
to the Filing Deadline Date,
     (ii) the Initial Shelf Registration Statement has not been declared
effective under the Securities Act on or prior to the Effectiveness Deadline
Date, or
     (iii) the aggregate duration of Deferral Periods in any period exceeds the
number of days permitted in respect of such period pursuant to Section 3(i)
hereof.

6



--------------------------------------------------------------------------------



 



Each event described in any of the foregoing clauses (i) through (iii) is
individually referred to herein as an “Event.” For purposes of this Agreement,
each Event set forth above shall begin and end on the dates set forth in the
table set forth below:

          Type of Event by         Clause   Beginning Date   Ending Date  
(i)
  Filing Deadline Date   the date the Initial Shelf Registration Statement is
filed
 
       
(ii)
  Effectiveness Deadline Date   the date the
Initial Shelf
Registration
Statement becomes
effective under the
Securities Act
 
       
(iii)
  the date on which the aggregate duration of Deferral Periods in any period
exceeds the number of days permitted by Section 3(i)   termination of the
Deferral Period that caused the limit on the aggregate duration of Deferral
Periods to be exceeded

     Commencing on (and including) any date that an Event has begun and ending
on (but excluding) the next date on which there are no Events that have occurred
and are continuing (a “Damages Accrual Period”), the Company shall pay, as
additional interest and not as a penalty, to Record Holders of Notes that are
Registrable Securities an amount accruing, for each day in the Damages Accrual
Period, in respect of any Note, at a rate per annum equal to (A) 0.25% of the
aggregate principal amount of such Note to and including the 90th calendar day
of the Damages Accrual Period and (B) 0.50% of the aggregate principal amount of
such Note from and after the 91st calendar day of the Damages Accrual Period
(the “Additional Interest Amount”). Notwithstanding the foregoing, no Additional
Interest Amount shall accrue as to any Note that is a Registrable Security from
and after the date such Note is no longer a Registrable Security. The rate of
accrual of the Additional Interest Amount with respect to any period shall not
exceed the rate provided for in this paragraph notwithstanding the occurrence of
multiple concurrent Events. Following the cure of all Events relating to any
particular Note, the accrual of the Additional Interest Amount with respect to
such Note shall cease.
     The Additional Interest Amount shall accrue from the first day of the
applicable Damages Accrual Period, and shall be payable on each Damages Payment
Date during the Damages Accrual Period (and on the Damages Payment Date next
succeeding the end of the Damages Accrual Period if the Damages Accrual Period
does not end on a Damages Payment Date) to the Record Holders of Notes that are
Registrable Securities entitled thereto; provided, that any Additional Interest
Amount accrued with respect to any Note or portion thereof redeemed by the
Company on a redemption date, or repurchased by the Company on a repurchase date
in connection with a Designated Event, in either case that is after a Damages
Payment Date and before the next Record Date, shall, in any such event, be paid
on the applicable redemption date or repurchase date, as the case may be,
instead to the Holder who submitted such Note or portion

7



--------------------------------------------------------------------------------



 



thereof for redemption on the applicable redemption date or repurchase on the
applicable repurchase date; provided, further, that any Additional Interest
Amount accrued with respect to any Note or portion thereof converted into
Underlying Common Stock in connection with a Designated Event shall be paid on
the conversion date instead to the Holder that submitted such Note or portion
thereof for conversion. The Trustee shall be entitled, on behalf of registered
holders of Notes, to seek any available remedy for the enforcement of this
Agreement, including for the payment of such Additional Interest Amount.
Notwithstanding the foregoing, the parties agree that the sole damages payable
for a violation of the terms of this Agreement with respect to which the
Additional Interest Amount is expressly provided shall be such Additional
Interest Amount. Nothing shall preclude any Holder from pursuing or obtaining
specific performance or other equitable relief with respect to this Agreement.
     All of the Company’s obligations set forth in this Section 2(f) to pay any
Additional Interest Amount that is outstanding with respect to any Note that is
a Registrable Security at the time such Note ceases to be a Registrable Security
shall survive until such time as all such obligations with respect to such Note
have been satisfied in full (notwithstanding termination of this Agreement
pursuant to Section 8(l) hereof).
     The parties hereto agree that the Additional Interest Amount provided for
in this Section 2(f) constitutes a reasonable estimate of the damages that may
be incurred by Holders of Notes that are Registrable Securities by reason of the
failure of the Shelf Registration Statement to be filed or declared effective or
available for effecting resales of Notes that are Registrable Securities in
accordance with the provisions hereof.
     SECTION 3. Registration Procedures. In connection with the registration
obligations of the Company under Section 2 hereof, during the Effectiveness
Period the Company shall:
     (a) Not less than thirty (30) calendar days prior to the date the
Registration Statement is declared effective, the Company shall promptly mail
the Election and Questionnaire to the Holders of Registrable Securities. No
Holder shall be entitled to be named as a selling securityholder in the
Registration Statement as of its effective date, and no Holder shall be entitled
to use the Prospectus forming a part thereof for resales of Registrable
Securities at any time, unless such Holder has returned a completed and signed
Election and Questionnaire to the Company by the deadline for response set forth
therein; provided, however, Holders of Registrable Securities shall have at
least twenty (20) calendar days from the date on which the Election and
Questionnaire is first mailed to such Holders to return a completed and signed
Election and Questionnaire to the Company.
     (b) Before filing any Registration Statement or Prospectus or any
amendments or supplements thereto with the Commission (other than any
supplements that do nothing more substantive than name one or more Election
Holders as selling securityholders), furnish to each Initial Purchaser and the
Special Counsel of such offering, if any, copies of all documents proposed to be
filed at least three (3) Business Days prior to the filing of such Registration
Statement or amendment thereto or Prospectus or supplement thereto.
     (c) Subject to Section 3(i) hereof, prepare and file with the Commission
such amendments and post-effective amendments to each Registration Statement as
may be necessary

8



--------------------------------------------------------------------------------



 



to keep such Registration Statement continuously effective for the applicable
period specified in Section 2(a) hereof; cause the related Prospectus to be
supplemented by any required prospectus supplement, and as so supplemented to be
filed pursuant to Rule 424 (or any similar provisions then in force) under the
Securities Act; and use its reasonable best efforts to comply with the
provisions of the Securities Act applicable to it with respect to the
disposition of all securities covered by such Registration Statement during the
Effectiveness Period in accordance with the intended methods of disposition by
the sellers thereof set forth in such Registration Statement as so amended or
such Prospectus as so supplemented.
     (d) As promptly as practicable give notice to the Election Holders,
(i) when any Prospectus or Registration Statement has been filed with the
Commission and, with respect to a Registration Statement, when the same has been
declared effective (at which time, the Company shall also, upon the request of
any Holder of Registrable Securities that is not then an Election Holder,
promptly send an Election and Questionnaire to such Holder); provided, however,
that the Company shall not be required by this clause (i) to notify any Election
Holder of the filing of a supplement to any Prospectus that does nothing more
substantive than name one or more other Election Holders as selling
securityholders, (ii) of any request, following the effectiveness of the Initial
Shelf Registration Statement under the Securities Act, by the Commission or any
other federal or state governmental authority for amendments or supplements to
any Registration Statement or related Prospectus or for additional information
related thereto, (iii) of the issuance by the Commission or any other federal or
state governmental authority of any stop order suspending the effectiveness of
any Registration Statement or the initiation or threatening of any proceedings
for that purpose, (iv) of the receipt by the Company of any notification with
respect to the suspension of the qualification or exemption from qualification
of any of the Registrable Securities for sale in any jurisdiction or the
initiation or threatening of any proceeding for such purpose, (v) of the
occurrence of, but not the nature of or details concerning, a Material Event
(provided, that no notice by the Company shall be required pursuant to this
clause (v) in the event that the Company either promptly files a supplement to
update the Prospectus or a Current Report on Form 8-K or other appropriate
Exchange Act report that is incorporated by reference into the Registration
Statement, which, in any case, contains the requisite information with respect
to such Material Event that results in such Registration Statement no longer
containing any untrue statement of a material fact or omitting to state a
material fact necessary to make the statement contained therein not misleading)
and (vi) of the determination by the Company that a post-effective amendment to
a Registration Statement will be filed with the Commission, which notice may, at
the discretion of the Company (or as required pursuant to Section 3(i)), state
that it constitutes a Deferral Notice, in which event the provisions of Section
3(i) shall apply.
     (e) Use its reasonable best efforts to obtain the withdrawal of any order
suspending the effectiveness of a Registration Statement or the lifting of any
suspension of the qualification (or exemption from qualification) of any of the
Registrable Securities for sale in any jurisdiction in which they have been
qualified for sale, in either case, as promptly as practicable, and provide
prompt notice to each Election Holder and each Initial Purchaser of the
withdrawal of any such order.
     (f) As promptly as practicable, furnish to each Election Holder, the
Special Counsel and each Initial Purchaser, upon request and without charge, at
least one (1) conformed copy of the Registration Statement and any amendment
thereto, including exhibits filed with any

9



--------------------------------------------------------------------------------



 



Registration Statement or amendment, unless such documents are available on the
Electronic Data Gathering, Analysis, and Retrieval system of the Commission
(“EDGAR”).
     (g) During the Effectiveness Period, deliver to each Election Holder, in
connection with any sale of Registrable Securities pursuant to a Registration
Statement, without charge, as many copies of the Prospectus or Prospectuses
relating to such Registrable Securities (including each preliminary Prospectus)
and any amendment or supplement thereto as such Election Holder may reasonably
request; and the Company hereby consents (except during such periods that a
Deferral Notice is outstanding and has not been revoked) to the use of such
Prospectus or each amendment or supplement thereto, by each Election Holder in
connection with any offering and sale of the Registrable Securities covered by
such Prospectus or any amendment or supplement thereto in the manner set forth
therein.
     (h) Prior to any public offering of the Registrable Securities pursuant to
a Registration Statement, use its reasonable best efforts to register or qualify
or cooperate with the Election Holders and the Special Counsel in connection
with the registration or qualification (or exemption from such registration or
qualification) of such Registrable Securities for offer and sale under the
securities or Blue Sky laws of such jurisdictions within the United States as
any Election Holder reasonably requests in writing (which request may be
included in the Election and Questionnaire); prior to any public offering of the
Registrable Securities pursuant to the Shelf Registration Statement, use its
reasonable best efforts to keep each such registration or qualification (or
exemption therefrom) effective during the Effectiveness Period in connection
with such Election Holder’s offer and sale of Registrable Securities pursuant to
such registration or qualification (or exemption therefrom) and do any and all
other acts or things reasonably necessary or advisable to enable the disposition
in such jurisdictions of such Registrable Securities in the manner set forth in
the relevant Registration Statement and the related Prospectus; provided, that
the Company will not be required to (i) qualify as a foreign corporation or as a
dealer in securities in any jurisdiction where it would not otherwise be
required to qualify but for this Agreement or (ii) take any action that would
subject it to general service of process in suits or to taxation in any such
jurisdiction where it is not then so subject.
     (i) Upon (w) the issuance by the Commission of a stop order suspending the
effectiveness of the Shelf Registration Statement or the initiation of
proceedings with respect to the Shelf Registration Statement under Section 8(d)
or 8(e) of the Securities Act, (x) the occurrence of any event or the existence
of any fact (a “Material Event”) as a result of which any Registration Statement
shall contain any untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary to make the statements
therein not misleading, or any Prospectus shall contain any untrue statement of
a material fact or omit to state any material fact required to be stated therein
or necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading, (y) the receipt by the Company of
any notification with respect to the suspension of the qualification or
exemption from qualification of any of the Registrable Securities for sale in
any jurisdiction or the initiation or threatening of any proceeding for such
purpose or (z) the occurrence or existence of any pending corporate development
that, in the reasonable discretion of the Company, makes it appropriate to
suspend the availability of the Shelf Registration Statement and the related
Prospectus:

10



--------------------------------------------------------------------------------



 



     (i) in the case of clause (x) above, subject to the next sentence, as
promptly as practicable, prepare and file, if necessary pursuant to applicable
law, a post-effective amendment to such Registration Statement or a supplement
to the related Prospectus or any document incorporated therein by reference or
file any other required document that would be incorporated by reference into
such Registration Statement and Prospectus so that such Registration Statement
does not contain any untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary to make the statements
therein not misleading, and such Prospectus does not contain any untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading, as thereafter
delivered to the purchasers of the Registrable Securities being sold thereunder,
and, in the case of a post-effective amendment to a Registration Statement,
subject to the next sentence, use its reasonable best efforts to cause it to be
declared effective as promptly as is practicable; and
     (ii) give notice to the Election Holders that the availability of the Shelf
Registration Statement is suspended (a “Deferral Notice”) and, upon receipt of
any Deferral Notice, each Election Holder agrees not to sell any Registrable
Securities pursuant to the Registration Statement until such Election Holder’s
receipt of copies of the supplemented or amended Prospectus provided for in
clause (i) above, or until it is advised in writing by the Company that the
Prospectus may be used, and has received copies of any additional or
supplemental filings that are incorporated or deemed incorporated by reference
in such Prospectus (except to the extent available on EDGAR), and such Holder
will either (X) destroy any Prospectuses, other than permanent file copies, then
in such Holder’s possession that have been replaced by the Company with more
recently dated prospectuses or (Y) deliver to the Company (at the Company’s
expense) all copies in such Holder’s possession, other than permanent file
copies then in such Holder’s possession, of the Prospectus covering such
Registrable Securities, current at the time of receipt of such notice.
     The Company will use its reasonable best efforts to ensure that the use of
the Prospectus may be resumed (x) in the case of clause (w) and (y) above, as
promptly as is practicable, (y) in the case of clause (x) above, as soon as, in
the sole judgment of the Company, public disclosure of such Material Event would
not be prejudicial to or contrary to the interests of the Company or, if
necessary to avoid unreasonable burden or expense, as soon as practicable
thereafter and (z) in the case of clause (z) above, as soon as in the reasonable
discretion of the Company, such suspension is no longer appropriate. Any period
during which the availability of the Shelf Registration Statement and any
Prospectus is suspended (the “Deferral Period”) shall, without incurring any
obligation to pay the Additional Interest Amount pursuant to Section 2(f), not
exceed 45 calendar days in any 90 calendar-day period (or 60 calendar days in
any 90 calendar-day period in the event of a Material Event pursuant to which
the Company has delivered a second notice as permitted below) or 120 calendar
days in any 360 calendar-day period; provided, that in the case of a Material
Event relating to an acquisition or a probable acquisition, financing,
recapitalization, business combination or other similar transaction, the Company
may, without

11



--------------------------------------------------------------------------------



 



incurring any obligation to pay the Additional Interest Amount pursuant to
Section 2(f), deliver to Election Holders a second notice to the effect set
forth above, which shall have the effect of extending the Deferral Period by up
to an additional 15 calendar days, or such shorter period of time as is
specified in such second notice.
     (j) Not later than the effective date of the Registration Statement, the
Company shall cause the Indenture to be qualified under the TIA; in connection
with such qualification, the Company shall cooperate with the Trustee under the
Indenture and the Holders (as defined in the Indenture) to effect such changes
to the Indenture as may be required for such Indenture to be so qualified in
accordance with the terms of the TIA; and the Company shall execute, and shall
use all reasonable efforts to cause the Trustee to execute, all documents that
may be required to effect such changes and all other forms and documents
required to be filed with the Commission to enable such Indenture to be so
qualified in a timely manner. In the event that any such amendment or
modification referred to in this Section 3(j) involves the appointment of a new
trustee under the Indenture, the Company shall appoint a new trustee thereunder
pursuant to the applicable provisions of the Indenture.
     (k) If requested in writing in connection with a disposition of Registrable
Securities in an aggregate amount of at least $5 million pursuant to a
Registration Statement, make reasonably available for inspection during normal
business hours by a representative for the Election Holders of such Registrable
Securities, any broker-dealers, attorneys and accountants retained by such
Election Holders, and any attorneys or other agents retained by a broker-dealer
engaged by such Election Holders, all relevant financial and other records and
pertinent corporate documents and properties of the Company and its
subsidiaries, and cause the appropriate officers, directors and employees of the
Company and its subsidiaries to make reasonably available for inspection during
normal business hours on reasonable notice all relevant information reasonably
requested by such representative for the Election Holders, or any such
broker-dealers, attorneys or accountants in connection with such disposition, in
each case, as is customary and reasonably necessary for similar “due diligence”
examinations; provided, that such persons shall first agree in writing with the
Company that any non-public information shall be kept confidential by such
persons and shall be used solely for the purposes of exercising rights under
this Agreement, unless (w) disclosure of such information is required by court
or administrative order or is necessary to respond to inquiries of regulatory
authorities, (x) disclosure of such information is required by law (including
any disclosure requirements pursuant to federal securities laws in connection
with the filing of any Registration Statement or the use of any prospectus
referred to in this Agreement), (y) such information becomes generally available
to the public other than as a result of a disclosure or failure to safeguard by
any such person or (z) such information becomes available to any such person
from a source other than the Company and such source is not bound by a
confidentiality agreement, and provided, further, that the foregoing inspection
and information gathering shall, to the greatest extent possible, be coordinated
on behalf of all the Election Holders and the other parties entitled thereto by
Special Counsel. Any person legally compelled to disclose any such confidential
information made available for inspection shall provide the Company with prompt
prior written notice of such requirement so that the Company may seek a
protective order or other appropriate remedy.
     (l) Comply in all material respects with all applicable rules and
regulations of the Commission and make generally available to its
securityholders earning statements (which need

12



--------------------------------------------------------------------------------



 



not be audited) satisfying the provisions of Section 11(a) of the Securities Act
and Rule 158 thereunder (or any similar rule promulgated under the Securities
Act) for a 12-month period commencing on the first day of the first fiscal
quarter of the Company commencing after the effective date of a Registration
Statement.
     (m) Cooperate with each Election Holder to facilitate the timely
preparation and delivery of certificates representing Registrable Securities
sold or to be sold pursuant to a Registration Statement, which certificates
shall not bear any restrictive legends, and cause such Registrable Securities to
be in such denominations as are permitted by the Indenture and registered in
such names as such Election Holder may request in writing at least two
(2) Business Days prior to any sale of such Registrable Securities.
     (n) Provide a CUSIP number from Standard & Poor’s CUSIP Bureau for all
Registrable Securities covered by each Registration Statement not later than the
effective date of such Registration Statement and provide the Trustee and the
transfer agent for the Common Stock with printed certificates for the
Registrable Securities that are in a form eligible for deposit with The
Depository Trust Company.
     (o) The Company will use its best efforts to cause the Underlying Common
Stock issuable upon conversion of the Securities to be listed on the Nasdaq
Global Market or other stock exchange or trading system on which the Common
Stock primarily trades on or prior to the effective date of the Registration
Statement hereunder.
     (p) Reasonably cooperate and assist in any filings required to be made with
the National Association of Securities Dealers, Inc.
     (q) Upon the filing of the Initial Shelf Registration Statement, announce
the same, by release to Reuters Economic Services and Bloomberg Business News
and by delivery of written notice by first class mail to the Holders at their
addresses set forth in the Note Register of the Note Registrar.
     (r) Upon the effectiveness of the Initial Shelf Registration Statement,
announce the same, by release to Reuters Economic Services and Bloomberg
Business News.
     SECTION 4. Holder’s Obligations. Each Holder agrees, by acquisition of the
Registrable Securities, that no Holder shall be entitled to sell any of such
Registrable Securities pursuant to a Registration Statement or to receive a
Prospectus relating thereto, unless such Holder has furnished the Company with
an Election and Questionnaire as required pursuant to Section 2(e) hereof
(including the information required to be included in such Election and
Questionnaire) and the information set forth in the next sentence. Each Election
Holder agrees to furnish promptly to the Company all information required to be
disclosed in order to make the information previously furnished to the Company
by such Election Holder not misleading and any other information regarding such
Election Holder and the distribution of such Registrable Securities as the
Company may from time to time reasonably request. Any sale of any Registrable
Securities by any Holder shall constitute a representation and warranty by such
Holder that the information relating to such Holder and its plan of distribution
is as set forth in the Prospectus delivered by such Holder in connection with
such disposition, that such

13



--------------------------------------------------------------------------------



 



Prospectus does not as of the time of such sale contain any untrue statement of
a material fact relating to or provided by such Holder or its plan of
distribution and that such Prospectus does not as of the time of such sale omit
to state any material fact relating to or provided by such Holder or its plan of
distribution necessary to make the statements in such Prospectus, in the light
of the circumstances under which they were made, not misleading.
     SECTION 5. Registration Expenses. The Company shall bear all fees and
expenses incurred in connection with the performance by the Company of its
obligations under Section 2 and 3 of this Agreement whether or not any
Registration Statement is declared effective. Such fees and expenses shall
include, without limitation, (a) all registration and filing fees (including,
without limitation, fees and expenses (x) with respect to filings required to be
made with the National Association of Securities Dealers, Inc. and (y) of
compliance with federal and state securities or Blue Sky laws (including,
without limitation, reasonable fees and disbursements of the Special Counsel in
connection with Blue Sky qualifications of the Registrable Securities under the
laws of such jurisdictions as Election Holders of a majority of the Registrable
Securities being sold pursuant to a Registration Statement may designate),
(b) printing expenses (including, without limitation, expenses of printing
certificates for Registrable Securities in a form eligible for deposit with The
Depository Trust Company), (c) duplication expenses relating to copies of any
Registration Statement or Prospectus delivered to any Holders hereunder,
(d) fees and disbursements of counsel for the Company in connection with the
Shelf Registration Statement, (e) reasonable fees and disbursements of the
Trustee and its counsel and of the Note Registrar and Transfer Agent for the
Common Stock and (f) any Securities Act liability insurance obtained by the
Company in its sole discretion. In addition, the Company shall pay the internal
expenses of the Company (including, without limitation, all salaries and
expenses of officers and employees performing legal or accounting duties), the
expense of any annual audit, the fees and expenses incurred in connection with
the listing by the Company of the Registrable Securities on any securities
exchange on which similar securities of the Company are then listed, if any
listing is made, and the fees and expenses of any person, including special
experts, retained by the Company. Notwithstanding the provisions of this
Section 5, each Holder of Registrable Securities shall pay its selling expenses,
including any underwriting discount and commissions, and its registration
expenses to the extent required by applicable law.
     SECTION 6. Indemnification and Contribution.
     (a) Indemnification by the Company. The Company agrees to indemnify and
hold harmless each Election Holder, each person, if any, who controls any
Election Holder within the meaning of either Section 15 of the Securities Act or
Section 20 of the Exchange Act, and each Affiliate of any Election Holder within
the meaning of Rule 405 under the Securities Act that is a broker-dealer from
and against any and all losses, claims, damages and liabilities (including,
without limitation, any legal or other expenses reasonably incurred in
connection with defending or investigating any such action or claim) caused by
any (i) untrue statement or alleged untrue statement of a material fact
contained in any Registration Statement or any amendment thereof, caused by any
omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein not misleading or
(ii) untrue statement or alleged untrue statement of a material fact contained
in the Prospectus (as amended or supplemented if the Company shall have
furnished any amendments or supplements thereto) at the time of sale, caused by
any omission or alleged omission to state therein a material fact

14



--------------------------------------------------------------------------------



 



required to be stated therein or necessary to make the statements therein in
light of the circumstances under which they were made not misleading, except in
each of (i) and (ii) above insofar as such losses, claims, damages or
liabilities are caused by any such untrue statement or omission or alleged
untrue statement or omission based upon information relating to any Holder
furnished to the Company in writing by such Holder expressly for use therein.
     (b) Indemnification by Holders. Each Holder, severally and not jointly,
agrees to indemnify and hold harmless the Company and its directors, officers
and each person, if any, who controls the Company (within the meaning of either
Section 15 of the Securities Act or Section 20 of the Exchange Act) or any other
Holder, to the same extent as the foregoing indemnity from the Company to such
Holder, but only with reference to information relating to such Holder furnished
to the Company in writing by such Holder expressly for use in the Registration
Statement or Prospectus or amendment or supplement thereto. In no event shall
the liability of any Holder hereunder be greater in amount than the dollar
amount of the proceeds received by such Holder upon the sale of the Registrable
Securities pursuant to the Registration Statement giving rise to such
indemnification obligation.
     (c) Conduct of Indemnification Proceedings. In case any proceeding
(including any governmental investigation) shall be instituted involving any
person in respect of which indemnity may be sought pursuant to Section 6(a) or
6(b) hereof, such person (the “indemnified party”) shall promptly notify the
person against whom such indemnity may be sought (the “indemnifying party”) in
writing and the indemnifying party, upon request of the indemnified party, shall
retain counsel reasonably satisfactory to the indemnified party to represent the
indemnified party and any others the indemnifying party may designate in such
proceeding and shall pay the reasonable fees and disbursements of such counsel
related to such proceeding. In any such proceeding, any indemnified party shall
have the right to retain its own counsel, but the fees and expenses of such
counsel shall be at the expense of such indemnified party unless (i) the
indemnifying party and the indemnified party shall have mutually agreed to the
retention of such counsel or (ii) the named parties to any such proceeding
(including any impleaded parties) include both the indemnifying party and the
indemnified party and representation of both parties by the same counsel would
be inappropriate due to actual or potential differing interests between them. It
is understood that the indemnifying party shall not, in respect of the legal
expenses of any indemnified party in connection with any proceeding or related
proceedings in the same jurisdiction, be liable for the fees and expenses of
more than one separate firm (in addition to any local counsel at its standard
non-premium rates) for all such indemnified parties and that all such fees and
expenses shall be promptly reimbursed. Such firm shall be designated in writing
by, in the case of parties indemnified pursuant to Section 6(a), the Holders of
a majority (with Holders of Notes deemed to be the Holders, for purposes of
determining such majority, of the number of shares of Underlying Common Stock
into which such Notes are or would be convertible as of the date on which such
designation is made) of the Registrable Securities covered by the Registration
Statement held by Holders that are indemnified parties pursuant to Section 6(a)
and, in the case of parties indemnified pursuant to Section 6(b), the Company.
The indemnifying party shall not be liable for any settlement of any proceeding
effected without its written consent, but if settled with such consent or if
there be a final judgment for the plaintiff, the indemnifying party agrees to
indemnify the indemnified party from and against any loss or liability by reason
of such settlement or judgment that is indemnifiable pursuant to Section 6(a) or
6(b), as the case may be. Notwithstanding the foregoing sentence, if at any time
an indemnified party shall have

15



--------------------------------------------------------------------------------



 



requested an indemnifying party to reimburse the indemnified party for fees and
expenses of counsel as contemplated by the second and third sentences of this
paragraph, the indemnifying party agrees that it shall be liable for any
settlement of any proceeding effected without its written consent if (i) such
settlement is entered into more than 60 days after receipt by such indemnifying
party of the aforesaid request, (ii) such indemnifying party shall have received
notice of the terms of such settlement at least 30 days prior to such settlement
being entered into and (iii) such indemnifying party shall not have reimbursed
the indemnified party in accordance with such request prior to the date of such
settlement; provided, that an indemnifying party shall not be liable for any
such settlement effected without its consent if such indemnifying party, prior
to the date of such settlement, (1) reimburses such indemnified party in
accordance with such request for the amount of such fees and expenses of counsel
as the indemnifying party believes in good faith to be reasonable, and
(2) provides written notice to the indemnified party that the indemnifying party
disputes in good faith the reasonableness of the unpaid balance of such fees and
expenses. No indemnifying party shall, without the prior written consent of the
indemnified party, effect any settlement of any pending or threatened proceeding
in respect of which any indemnified party is or could have been a party and
indemnity could have been sought hereunder by such indemnified party, unless
such settlement includes an unconditional release of such indemnified party from
all liability on claims that are the subject matter of such proceeding.
     (d) Contribution. To the extent that the indemnification provided for in
Section 6(a) or 6(b) is unavailable to an indemnified party or insufficient in
respect of any losses, claims, damages or liabilities referred to therein, then
each indemnifying party under Section 6(a) or 6(b), as applicable, in lieu of
indemnifying such indemnified party thereunder, shall contribute to the amount
paid or payable by such indemnified party as a result of such losses, claims,
damages or liabilities (i) in such proportion as is appropriate to reflect the
relative benefits received by the indemnifying party or parties on the one hand
and the indemnified party or parties on the other hand or (ii) if the allocation
provided by clause (i) above is not permitted by applicable law, in such
proportion as is appropriate to reflect not only the relative benefits referred
to in clause (i) above but also the relative fault of the indemnifying party or
parties on the one hand and of the indemnified party or parties on the other
hand in connection with the statements or omissions that resulted in such
losses, claims, damages or liabilities, as well as any other relevant equitable
considerations. The relative benefits received by the Company shall be deemed to
be equal to the total net proceeds from the offering and sale of the Notes to
the Initial Purchasers made pursuant to the Purchase Agreement (before deducting
expenses) of the Registrable Securities to which such losses, claims, damages or
liabilities relate. The relative benefits received by any Holder shall be deemed
to be equal to the value of receiving Registrable Securities that are registered
under the Securities Act. The relative fault of the Holders on the one hand and
the Company on the other hand shall be determined by reference to, among other
things, whether the untrue or alleged untrue statement of a material fact or the
omission or alleged omission to state a material fact relates to information
supplied by the Holders or by the Company, and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
statement or omission. The Holders’ respective obligations to contribute
pursuant to this Section 6(d) are several in proportion to the respective number
of Registrable Securities they have sold pursuant to a Registration Statement,
and not joint.
     The parties hereto agree that it would not be just and equitable if
contribution pursuant to this Section 6(d) were determined by pro rata
allocation or by any other method of allocation

16



--------------------------------------------------------------------------------



 



that does not take into account the equitable considerations referred to in the
immediately preceding paragraph. The amount paid or payable by an indemnified
party as a result of the losses, claims, damages or liabilities referred to in
the immediately preceding paragraph shall be deemed to include, subject to the
limitations set forth above, any legal or other expenses reasonably incurred by
such indemnified party in connection with investigating or defending any such
action or claim. Notwithstanding this Section 6, no indemnifying party that is a
selling Holder shall be required to contribute any amount in excess of the
amount by which the total price at which the Registrable Securities sold by it
and distributed to the public were offered to the public exceeds the amount of
any damages that such indemnifying party has otherwise been required to pay by
reason of such untrue or alleged untrue statement or omission or alleged
omission. No person guilty of fraudulent misrepresentation (within the meaning
of Section 11(f) of the Securities Act) shall be entitled to contribution from
any person who was not guilty of such fraudulent misrepresentation.
     (e) The remedies provided for in this Section 6 are not exclusive and shall
not limit any rights or remedies which may otherwise be available to an
indemnified party at law or in equity, hereunder, under the Purchase Agreement
or otherwise.
     (f) The indemnity and contribution provisions contained in this Section 6
shall remain operative and in full force and effect regardless of (i) any
termination of this Agreement, (ii) any investigation made by or on behalf of
any Holder, any person controlling any Holder or any Affiliate of any Holder or
by or on behalf of the Company, their officers or directors or any person
controlling the Company and (iii) the sale of any Registrable Securities by any
Holder.
     SECTION 7. Information Requirements. The Company covenants that, if at any
time before the end of the Effectiveness Period the Company is not subject to
the reporting requirements of the Exchange Act, it will cooperate with any
Holder and take such further reasonable action as any Holder may reasonably
request in writing (including, without limitation, making such reasonable
representations as any such Holder may reasonably request), all to the extent
required from time to time to enable such Holder to sell Registrable Securities
without registration under the Securities Act within the limitation of the
exemptions provided by Rule 144 and Rule 144A under the Securities Act and
customarily taken in connection with sales pursuant to such exemption. Upon the
written request of any Holder, the Company shall deliver to such Holder a
written statement as to whether it has complied with such filing requirements,
unless such a statement has been included in the Company’s most recent report
filed pursuant to Section 13 or Section 15(d) of Exchange Act. Notwithstanding
the foregoing, nothing in this Section 7 shall be deemed to require the Company
to register any of its securities (other than the Common Stock) under any
section of the Exchange Act.
     SECTION 8. Miscellaneous.
     (a) No Conflicting Agreements. The Company is not, as of the date hereof, a
party to, nor shall it, on or after the date of this Agreement, enter into, any
agreement with respect to its securities that conflicts with the rights granted
to the Holders in this Agreement. The Company represents and warrants that the
rights granted to the Holders hereunder do not in any way conflict with the
rights granted to the holders of the Company’s securities under any other
agreements.

17



--------------------------------------------------------------------------------



 



     (b) Specific Performance. The parties hereto acknowledge that there would
be no adequate remedy at law if the Company fails to perform any of its
obligations hereunder and that the Initial Purchasers and the Holders from time
to time may be irreparably harmed by any such failure, and accordingly agree
that such Initial Purchaser and such Holders, in addition to any other remedy to
which they may be entitled at law or in equity and without limiting the remedies
available to the Election Holders under Section 2(f) hereof, shall be entitled
to compel specific performance of the obligations of the Company under this
Agreement in accordance with the terms and conditions of this Agreement, in any
court of the United States or any State thereof having jurisdiction.
     (c) Amendments and Waivers. Except as provided in the next paragraph, the
provisions of this Agreement, including the provisions of this sentence, may not
be amended, modified or supplemented, and waivers or consents to departures from
the provisions hereof may not be given, unless the Company has obtained the
written consent of Holders of a majority of the then outstanding Underlying
Common Stock constituting Registrable Securities (with Holders of Notes deemed
to be the Holders, for purposes of this Section, of the number of outstanding
shares of Underlying Common Stock into which such Notes are or would be
convertible as of the date on which such consent is requested). Notwithstanding
the foregoing, a waiver or consent to depart from the provisions hereof with
respect to a matter that relates exclusively to the rights of Holders whose
securities are being sold pursuant to a Registration Statement and that does not
affect the rights of other Holders may be given by Holders of a majority of the
Registrable Securities being sold by such Holders pursuant to such Registration
Statement; provided that the provisions of this sentence may not be amended,
modified or supplemented except in accordance with the provisions of the
immediately preceding sentence. Notwithstanding the foregoing two sentences,
this Agreement may be amended by written agreement signed by the Company and the
Initial Purchasers, without the consent of the Holders of Registrable
Securities, to cure any ambiguity or to correct or supplement any provision
contained herein that may be defective or inconsistent with any other provision
contained herein, or to make such other provisions in regard to matters or
questions arising under this Agreement that shall not adversely affect the
interests of the Holders of Registrable Securities. Each Holder of Registrable
Securities outstanding at the time of any such amendment, modification,
supplement, waiver or consent or thereafter shall be bound by any such
amendment, modification, supplement, waiver or consent effected pursuant to this
Section 8(c), whether or not any notice, writing or marking indicating such
amendment, modification, supplement, waiver or consent appears on the
Registrable Securities or is delivered to such Holder.
     To the extent that any Notes remain outstanding, upon a merger or
consolidation or sale, conveyance, transfer or lease of all or substantially all
of the properties and assets of the Company in which the person (if other than
the Company) formed by such consolidation or into which the Company is merged or
the person who acquires by sale, conveyance, transfer or lease all or
substantially all of the properties and assets of the Company assumes the
Company’s obligations under the Indenture and the Notes, the Company shall
procure the assumption of its obligations under this Agreement by such person,
and this Agreement may be amended, modified or supplemented without the consent
of any Holders to provide for such assumption of the Company’s obligations
hereunder. Without the consent of each Holder of Notes, no amendment or
modification may change the provisions relating to the payment of the Additional
Interest Amount.

18



--------------------------------------------------------------------------------



 



     (d) Notices. All notices and other communications provided for or permitted
hereunder shall be made in writing by hand delivery, by telecopier, by courier
guaranteeing overnight delivery or by first-class mail, return receipt
requested, and shall be deemed given (i) when made, if made by hand delivery,
(ii) upon confirmation, if made by telecopier, (iii) one (1) Business Day after
being deposited with such courier, if made by overnight courier or (iv) on the
date indicated on the notice of receipt, if made by first-class mail, to the
parties as follows:
     (i) if to a Holder, at the most current address, if any, given by such
Holder to the Company in an Election and Questionnaire or any amendment thereto;
     (ii) if to the Company, to:
Pioneer Companies, Inc.
700 Louisiana Street
Suite 4300
Houston, Texas 77002
Attention: Corporate Secretary
Fax: (713) 225-6475
and
Locke Liddell & Sapp
JP Morgan Chase Tower
600 Travis
Houston, Texas, 77002
Attention: David Elder, Esq.
Fax: (713) 226-1430
     (iii) if to the Initial Purchasers, to each of the following:
CIBC World Markets Corp.
300 Madison Avenue, 5th Floor
New York, New York 10017
Attention: Andrew MacInnes, Equity Capital Markets
Fax: (212) 885-4540
CRT Capital Group LLC
262 Harbor Drive
Stamford, Connecticut 06902
Attention: Christopher Chase
Fax: (203) 569-6499
     or to such other address as such person may have furnished to the other
persons identified in this Section 8(d) in writing in accordance herewith.

19



--------------------------------------------------------------------------------



 



     (e) Approval of Holders. Whenever the consent or approval of Holders of a
specified percentage of Registrable Securities is required hereunder,
Registrable Securities held by the Company or its Affiliates (other than the
Initial Purchasers or subsequent Holders if such subsequent Holders are deemed
to be such Affiliates solely by reason of their holdings of such Registrable
Securities) shall not be counted in determining whether such consent or approval
was given by the Holders of such required percentage.
     (f) Successors and Assigns. Any person who purchases any Registrable
Securities from any Initial Purchaser shall be deemed, for purposes of this
Agreement, to be an assignee of such Initial Purchaser. This Agreement shall
inure to the benefit of and be binding upon the successors and assigns of each
of the parties and shall inure to the benefit of and be binding upon each Holder
of any Registrable Securities, provided that nothing herein shall be deemed to
permit any assignment, transfer or other disposition of Registrable Securities
in violation of the terms of the Indenture. If any transferee of any Holder
shall acquire Registrable Securities, in any manner, whether by operation of law
or otherwise, such Registrable Securities shall be held subject to all of the
terms of this Agreement, and by taking and holding such Registrable Securities,
such person shall be conclusively deemed to have agreed to be bound by and to
perform all of the terms and provisions of this Agreement and such person shall
be entitled to receive the benefits hereof.
     (g) Counterparts. This Agreement may be executed in any number of
counterparts and by the parties hereto in separate counterparts, each of which
when so executed shall be deemed to be original and all of which taken together
shall constitute one and the same agreement.
     (h) Headings. The headings in this Agreement are for convenience of
reference only and shall not limit or otherwise affect the meaning hereof.
     (i) Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
     (j) Severability. If any term, provision, covenant or restriction of this
Agreement is held to be invalid, illegal, void or unenforceable, the remainder
of the terms, provisions, covenants and restrictions set forth herein shall
remain in full force and effect and shall in no way be affected, impaired or
invalidated thereby, and the parties hereto shall use their best efforts to find
and employ an alternative means to achieve the same or substantially the same
result as that contemplated by such term, provision, covenant or restriction, it
being intended that all of the rights and privileges of the parties shall be
enforceable to the fullest extent permitted by law.
     (k) Entire Agreement. This Agreement is intended by the parties as a final
expression of their agreement and, is intended to be a complete and exclusive
statement of the agreement and understanding of the parties hereto in respect of
the subject matter contained herein and the registration rights granted by the
Company with respect to the Registrable Securities. Except as provided in the
Purchase Agreement, there are no restrictions, promises, warranties or
undertakings, other than those set forth or referred to herein, with respect to
the registration rights granted by the Company with respect to the Registrable
Securities. This Agreement

20



--------------------------------------------------------------------------------



 



supersedes all prior agreements and undertakings among the parties with respect
to such registration rights. No party hereto shall have any rights, duties or
obligations other than those specifically set forth in this Agreement.
     (l) Termination. This Agreement and the obligations of the parties
hereunder shall terminate upon the end of the Effectiveness Period, except for
any liabilities or obligations under Section 4, 5, 6 or 9 hereof and the
obligations to make payments of and provide for the Additional Interest Amount
under Section 2(f) hereof to the extent such amount accrues prior to the end of
the Effectiveness Period, each of which shall remain in effect in accordance
with its terms.
[Intentionally Left Blank]

21



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

            PIONEER COMPANIES, INC.
      By:           Name:           Title:        

[Intentionally Left Blank]

 



--------------------------------------------------------------------------------



 



            Confirmed and accepted as of the date first
above written:


CIBC WORLD MARKETS CORP.
      By:           Name:           Title:        

[Intentionally Left Blank]

 



--------------------------------------------------------------------------------



 



            Confirmed and accepted as of the date first
above written:


CRT Capital Group LLC
      By:           Name:           Title:        

[Intentionally Left Blank]

 



--------------------------------------------------------------------------------



 



EXHIBIT B
FORM OF LOCK-UP AGREEMENT
March 26, 2007

CIBC   WORLD MARKETS CORP.
as Representative of the several
Initial Purchasers named in Schedule I hereto

c/o CIBC World Markets Corp.
300 Madison Avenue
New York, New York 10017
     Re: Offering of Convertible Senior Subordinated Notes of Pioneer Companies,
Inc.
Ladies and Gentlemen:
     The undersigned, a holder of common stock, par value $0.01 (“Common
Stock”), or rights to acquire Common Stock, of Pioneer Companies, Inc. (the
“Company”) understands that you, as Representative of the several Initial
Purchasers, propose to enter into a Purchase Agreement (the “Purchase
Agreement”) with the Company, providing for the offering (the “Offering”) by the
several Initial Purchasers named in Schedule I to the Purchase Agreement (the
“Initial Purchasers”), of up to $120,000,000 aggregate principal amount of
Convertible Senior Subordinated Notes due 2027 of the Company (the
“Securities”). Capitalized terms used herein and not otherwise defined shall
have the meanings set forth in the Purchase Agreement.
     In consideration of the Initial Purchasers’ agreement to enter into the
Purchase Agreement and to proceed with the Offering of the Securities, and for
other good and valuable consideration receipt of which is hereby acknowledged,
the undersigned hereby agrees for the benefit of the Company, you and the other
Initial Purchasers that, without the prior written consent of CIBC World Markets
Corp. on behalf of the Initial Purchasers, the undersigned will not, during the
period ending 90 days (the “Lock-Up Period”) after the date of the offering
memorandum relating to the Offering (the “Offering Memorandum”), directly or
indirectly (1) offer, pledge, assign, encumber, announce the intention to sell,
sell, contract to sell, sell any option or contract to purchase, purchase any
option or contract to sell, grant any option, right or warrant to purchase, or
otherwise transfer or dispose of, any shares of Common Stock, $0.01 per share
par value, of the Company (the “Common Stock”) or any securities convertible
into or exercisable or exchangeable for Common Stock owned either of record or
beneficially (as defined in the Securities Exchange Act of 1934, as amended) by
the undersigned on the date hereof or hereafter acquired or (2) enter into any
swap or other agreement that transfers, in whole or in part, any of the economic
consequences of ownership of the Common Stock, whether any such transaction
described in clause (1) or (2) above is to be settled by delivery of Common
Stock or such other securities, in cash or otherwise, or publicly announce an
intention to do any of the foregoing. In addition, the undersigned agrees that,
without the prior written consent of CIBC World Markets

i



--------------------------------------------------------------------------------



 



Corp. on behalf of the Initial Purchasers, it will not, during the period ending
90 days after the date of the Offering Memorandum, make any demand for or
exercise any right with respect to, the registration of any shares of Common
Stock or any security convertible into or exercisable or exchangeable for Common
Stock. The foregoing shall not apply to (x) Common Stock to be transferred as a
gift or gifts (provided that any donee thereof agrees in writing to be bound by
the terms hereof), (y) the sale of the Securities to be sold pursuant to the
Offering Memorandum and (y) sales under any 10b-5 plan.
     Notwithstanding the foregoing, if (x) during the last 17 days of the
Lock-Up Period the Company issues an earnings release or material news or a
material event relating to the Company occurs; or (y) prior to the expiration of
the Lock-Up Period, the Company announces that it will release earnings results
during the 16-day period beginning on the last day of the 90-day period; the
restrictions imposed in this Letter Agreement shall continue to apply until the
expiration of the 18-day period beginning on the issuance of the earnings
release or the occurrence of the material news or material event; provided,
however, that this sentence shall not apply if the research published or
distributed on the Company is compliant under Rule 139 of the Securities Act and
the Company’s securities are actively traded as defined in Rule 101(c)(1) of
Regulation M of the Exchange Act.
     In furtherance of the foregoing, the Company, and any duly appointed
transfer agent for the registration or transfer of the securities described
herein, are hereby authorized to decline to make any transfer of securities if
such transfer would constitute a violation or breach of this Letter Agreement.
     The undersigned hereby represents and warrants that the undersigned has
full power and authority to enter into this Letter Agreement. All authority
herein conferred or agreed to be conferred and any obligations of the
undersigned shall be binding upon the successors, assigns, heirs or personal
representatives of the undersigned.
     The undersigned understands that, if the Purchase Agreement does not become
effective, or if the Purchase Agreement (other than the provisions thereof which
survive termination) shall terminate or be terminated prior to payment for and
delivery of the Common Stock to be sold thereunder, the undersigned shall be
released form all obligations under this Letter Agreement.
     The undersigned, whether or not participating in the Offering, understands
that the Initial Purchasers are entering into the Purchase Agreement and
proceeding with the Offering in reliance upon this Letter Agreement.

ii



--------------------------------------------------------------------------------



 



     This lock-up agreement shall be governed by and construed in accordance
with the laws of the State of New York, without regard to the conflict of laws
principles thereof.

            Very truly yours,


[STOCKHOLDER]
      By:           Name:           Title:      

iii



--------------------------------------------------------------------------------



 



         

EXHIBIT C
FORM OF OPINION OF COMPANY COUNSEL
     1. Each of the Company and its Subsidiaries (a) has been duly organized and
validly exists as a corporation in good standing under the laws of its
jurisdiction of incorporation, (b) has full power and authority to own, lease
and operate its properties and conduct its business as now being conducted and
as described in the Disclosure Package and the Offering Memorandum and (c) is
duly qualified and in good standing as a foreign corporation in each
jurisdiction in which the character or location of its properties (owned, leased
or licensed) or the nature or conduct of its business makes such qualification
necessary, except, with respect to (c) above, where the failure to so qualify,
individually or in the aggregate, could not have a Material Adverse Effect.
     2. The Company, as of the date stated in the Disclosure Package and
Offering Memorandum, has authorized, issued and outstanding capital stock as set
forth in the Offering Memorandum. All of the issued and outstanding shares of
capital stock of the Company have been duly and validly authorized and issued,
are fully paid and non-assessable; the shares of Common Stock issuable upon
conversion of the Notes have been duly authorized for issuance and, when issued
and delivered by the Company pursuant to the terms of the Notes, will be validly
issued, fully paid and nonassessable, and no holder of such shares of Common
Stock is or will be subject to personal liability by reason of being such a
holder; the stockholders of the Company have no preemptive rights with respect
to the Notes or the Common Stock issuable upon conversion thereof.
     3. The Company has all requisite corporate power and authority to execute,
deliver and perform its obligations under the Purchase Agreement and each of the
other Transaction Documents to which it is a party and to perform its
obligations contemplated thereby, including, without limitation, the corporate
power and authority to issue, sell and deliver the Notes as provided therein and
to issue and deliver the shares of Common Stock upon conversion of the Notes.
     4. All of the outstanding shares of capital stock or other equity
securities of each Subsidiary are owned of record and beneficially, directly or
indirectly, by the Company, free and clear of all Liens and limitations on
voting rights and are duly authorized, validly issued, fully paid and
non-assessable, and have not been issued in violation of any preemptive or
similar rights under (i) the applicable Subsidiary’s organizational documents,
(ii) the laws of its jurisdiction of organization or (iii) to the best of such
counsel’s knowledge, the terms or provisions of any material document, agreement
or other instrument to which the applicable Subsidiary is a party.
     5. The Purchase Agreement has been duly and validly authorized, executed
and delivered by the Company.
     6. The Indenture has been duly and validly authorized, executed and
delivered by the Company, and (assuming the due authorization, execution and
delivery of the Indenture by the Trustee) is a valid and legally binding
obligation of the Company, enforceable against it in accordance with its terms,
subject to bankruptcy, insolvency, fraudulent transfer, reorganization,

i



--------------------------------------------------------------------------------



 



moratorium and similar laws of general applicability relating to or affecting
creditors’ rights and to general equity principles.
     7. The Notes have been duly and validly authorized by the Company for
issuance and sale to the Initial Purchasers pursuant to the Purchase Agreement
and, when executed by the Company and authenticated by the Trustee in accordance
with the terms of the Indenture and delivered to the Initial Purchasers against
payment therefor in accordance with the terms of the Purchase Agreement and the
Indenture, the Notes will be valid and legally binding obligations of the
Company, entitled to the benefits of the Indenture and the Registration Rights
Agreement, and enforceable against the Company in accordance with their terms,
subject to bankruptcy, insolvency, fraudulent transfer, reorganization,
moratorium and similar laws of general applicability relating to or affecting
creditors’ rights and to general equity principles.
     8. The Registration Rights Agreement has been duly and validly authorized,
executed and delivered by the Company, and (assuming the due authorization,
execution and delivery of Registration Rights Agreement by the Initial
Purchasers) is a valid and legally binding obligation of the Company,
enforceable against it in accordance with its terms, subject to bankruptcy,
insolvency, fraudulent transfer, reorganization, moratorium and similar laws of
general applicability relating to or affecting creditors’ rights and to general
equity principles, and except as rights to indemnification and contribution
thereunder may be limited under Federal and State securities laws and public
policy considerations.
     9. Upon issuance and delivery of the Notes in accordance with the Purchase
Agreement and the Indenture, the Notes will be convertible at the option of the
holder thereof for shares of Common Stock in accordance with the terms of the
Notes and the Indenture; the Common Stock reserved for issuance upon conversion
of the Notes have been duly authorized and, when issued upon conversion of the
Notes in accordance with the terms of the Notes, will be validly issued, fully
paid and non-assessable, not subject to any preemptive or similar rights arising
under the certificate of incorporation, by-laws or the Delaware General
Corporation Law.
     10. Each of the Indenture, the Notes, the Registration Rights Agreement and
the Common Stock conform in all material respects to the descriptions thereof
contained in the Disclosure Package and the Offering Memorandum.
     11. The statements in the Disclosure Package and the Offering Memorandum
under the captions “Description of Notes” and “Notice to Investors,” insofar as
such statements constitute summaries of documents referred to therein or matters
of law, are accurate in all material respects and accurately present the
information called for with respect to such documents or legal matters.
     12. The statements in the Offering Memorandum under the caption “Certain
United States Federal Income Tax Considerations,” insofar as such statements
constitute matters of law or legal conclusions, are correct in all material
respects.
     13. To the best of such counsel’s knowledge, neither the Company nor any of
its Subsidiaries is (a) in violation of its charter or by-laws or (b) in default
in the performance of any bond, debenture, note, indenture, mortgage, deed of
trust or other agreement or instrument to

ii



--------------------------------------------------------------------------------



 



which it is a party or by which it is bound or to which any of its properties is
subject, that will not, in the case of clause (b), individually or in the
aggregate, have a Material Adverse Effect.
     14. The (a) execution, delivery and performance by the Company of the
Purchase Agreement and each of the other Transaction Documents to which it is a
party, and the performance by the Company of its obligations thereunder,
(b) issuance and sale of the Notes and the issuance and delivery of the Common
Stock upon conversion of the Notes and (c) consummation by the Company of the
transactions described in the Disclosure Package and the Offering Memorandum
under the caption “Use of Proceeds,” do not and will not give rise to a right to
terminate or accelerate the due date of any payment due under, or conflict with
or result in the breach of any term or provision of, or constitute a default (or
any event which with notice or lapse of time, or both, would constitute a
default) under, or require consent or waiver under, or result in the execution
or imposition of any lien, charge, claim, security interest or encumbrance upon
any properties or assets of the Company or any Subsidiary pursuant to the terms
of, any indenture, mortgage, deed trust, note or other agreement or instrument
of which such counsel is aware and to which the Company or any Subsidiary is a
party or by which either the Company or any Subsidiary or any of its assets or
properties or businesses is bound, or any franchise, license, permit, judgment,
decree, order, statute, rule or regulation, domestic or foreign, of which such
counsel is aware or violate any provision of the charter or by laws of the
Company or any Subsidiary.
     15. No consent, approval, authorization, license, registration
qualification or order of any court or governmental or administrative agency or
regulatory body or any other person is required for the issue and sale of the
Notes, the execution and delivery by the Company of the Purchase Agreement and
the other Transaction Documents to which each is a party, the consummation by
the Company of the transactions contemplated thereby or the performance by the
Company of its obligations thereunder, except under the Act in connection with
the shares of Common Stock issuable upon conversion of the Notes and as may be
required for such as may be required under state securities or blue sky laws in
connection with the purchase and distribution of the Notes (as to which such
counsel need express no opinion).
     16. To the best of such counsel’s knowledge, there is no any action, suit,
proceeding or other investigation, before any court or before or by any public
body or board pending or threatened against, or involving the assets, properties
or businesses of, the Company which is required to be disclosed in the
Disclosure Package or the Offering Memorandum and is not so disclosed or which
could reasonably be expected to have a Material Adverse Effect.
     17. No registration of the Notes or the Common Stock issuable upon
conversion of the Notes is required under the Securities Act in connection with
the offer, sale and delivery of the Notes to the Initial Purchasers in the
manner contemplated by this Agreement or in connection with the initial resale
of the Notes by the Initial Purchasers, and no qualification of the Indenture
under the Trust Indenture Act, is required for the offer, sale and initial
resale of the Notes by the Initial Purchasers in the manner contemplated by this
Agreement.
     18. When the Notes are issued and delivered pursuant to the Purchase
Agreement, no Notes will be of the same class (within the meaning of Rule 144A)
as securities of the Company

iii



--------------------------------------------------------------------------------



 



that are listed on a national securities exchange registered under Section 6 of
the Exchange Act or that are quoted in a United States automated interdealer
quotation system.
     19. None of the Company or any of its Subsidiaries is, and after giving
effect to the sale of the Notes and the application of the net proceeds thereof
as described in the Disclosure Package and the Offering Memorandum will not be,
required to register as an “investment company” under the Investment Company Act
and is not and will not be an entity “controlled” by an “investment company”
within the meaning of the Investment Company Act.
     20. To the best of such counsel’s knowledge, there are no holders of
securities of the Company or any of its Subsidiaries who, by reason of the
execution by the Company of the Purchase Agreement or any other Transaction
Document to which it is a party or the consummation by the Company of the
transactions contemplated thereby, have the right to request or demand that the
Company or any of its Subsidiaries register under the Securities Act or
analogous foreign laws and regulations securities held by them.
     In addition, such opinion shall also contain a statement that such counsel
has participated in conferences with officers and other representatives of the
Company, representatives of the Initial Purchasers and representatives of the
certified public accountants for the Company at which conferences the contents
of the Preliminary Offering Memorandum, the Disclosure Package and the Offering
Memorandum and related matters were discussed and, although such counsel is not
passing upon and does not assume any responsibility for the accuracy,
completeness or fairness of the statements contained in the Preliminary Offering
Memorandum, the Disclosure Package and the Offering Memorandum (except as
specified in the foregoing opinion), no facts have come to the attention of such
counsel which lead such counsel to believe that (A) (i) the Preliminary Offering
Memorandum as of its date, (ii) the Disclosure Package as of the Applicable Time
and as of the Closing Date, (iii) the Offering Memorandum as of its date and as
of the Closing Date and (iv) any supplement or amendment to any of the documents
referenced in (i) through (iii) as of the date of such amendment or supplement
and as of the Closing Date, contained or contains an untrue statement of a
material fact or omitted or omits to state any material fact required to be
stated therein or necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading (it being understood
that such counsel need express no belief or opinion with respect to the
financial statements and schedules and other financial data included therein)
and (B) the Exchange Act Reports, if any, that are incorporated into the
Preliminary Offering Memorandum, the Disclosure Package or the Offering
Memorandum (except with respect to the financial statements and schedules and
other financial data included therein), appeared on their face to be
appropriately responsive in all material respects to the requirements of the
Securities Act, the Exchange Act and the Rules.

iv